Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 1 of 65




                     EXHIBIT 19
          Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 2 of 65




                                          Expert Report


                                      Daniel A. Smith, Ph.D.∗


                                           October 5, 2020




                                        Daniel A. Smith, Ph.D.




  ∗
      Professor of Political Science, University of Florida. 234 Anderson Hall, Gainesville, FL 32611 (da-
smith@ufl.edu).


                                                     1
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 3 of 65




1       Purpose of engagement

    1      Counsel for the Plaintiffs in Texas League of United Latin American Citizens, et
al. v. Abbott, et al., have engaged me to form expert opinions on several issues related to
Governor Abbott’s October 1, 2020 order prohibiting county election officials from providing
more than one physical absentee ballot drop-off location in their county at which voters may
return their absentee ballot. Specifically, I have been asked to assess the following:

a) whether limiting to one absentee ballot drop-off location per county creates disparities in
    equal and safe access to drop-off locations for Texas’ registered voters generally;

b) whether limiting to one absentee ballot drop-off location per county creates disparities
    in equal and safe access to drop-off locations for a county’s registered voters who have
    voted a mail ballot in previous elections;

c) whether limiting to one absentee ballot drop-off location per county creates disparities
    in equal and safe access to drop-off locations for a county’s registered voters who are 65
    and older and who may request and vote an absentee ballot without an excuse;

d) whether limiting to one absentee ballot drop-off location per county creates disparities
    in equal and safe access to drop-off locations for a county’s Hispanic registered voters
    who have taken into their physical health conditions and health history and may decide,
    under the COVID-19 circumstances, vote an absentee ballot due to a disability;

e) whether limiting to one absentee ballot drop-off location per county creates disparities in
    equal and safe access to drop-off locations for a county’s population that is disabled and
    who may request and vote an absentee ballot without an excuse;

f) whether limiting to one absentee ballot drop-off location per county creates disparities
    in equal and safe access to drop-off locations for a county’s population that works in a

                                                 2
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 4 of 65




    county in which they do not live, and thus may be out of their county on Election Day
    and during early voting, and who may request and vote an absentee ballot without an
    excuse, or lives in a household with no access to a vehicle and may not be able to travel
    easily to a remote drop-off location; and

g) whether limiting to one absentee ballot drop-off location per county creates disparities in
    equal and safe access to drop-off locations for the two counties (Harris and Travis) that
    previously had announced multiple absentee ballot drop-off locations.




2       Qualifications

    2      I am Professor and Chair, Department of Political Science, at the University of
Florida. I received my doctorate in Political Science from the University of Wisconsin-
Madison in 1994. I am also President of ElectionSmith based in Gainesville, FL, which
specializes in empirical research on electoral processes in the American states.



    3      For over 25 years, I have conducted research on electoral politics in the American
states, focusing on the effect of political institutions on political behavior. I have written ex-
tensively on election administration in the American states, including the effects of changes
of election laws and rules on voter participation and turnout. I have published more than
80 articles and book chapters, including many that have appeared in the discipline’s top
peer-reviewed journals. My research has been cited over 3,000 times by academics. In addi-
tion, I have published two academic books on electoral politics in the American states and
am the coauthor of a leading college textbook, State and Local Politics: Institutions and
Reform, which includes several discussions of state voting laws, election administration, and
voter participation and turnout, including in Texas. I have taught an array of undergrad-

                                                3
        Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 5 of 65




uate and graduate courses focusing on American political institutions, voting and election
administration, and political behavior in the American states, including Texas.



    4     I have testified before the U.S. Senate and state legislatures on voting and election
issues. A former Senior Fulbright Scholar, I have received numerous grants and awards for
my work on campaigns and elections, including from the U.S. Department of State and the
American Political Science Association ("APSA"). I am a past-President of the State Politics
and Policy Section of the APSA. In 2010, I was the lead author of the “Direct Democracy
Scholars” amicus brief in Doe v. Reed, which was successfully argued by the Attorney General
of the state of Washington before the U.S. Supreme Court, and my scholarship has been cited
in an opinion of the U.S. Supreme Court. My curriculum vitae is attached to this report as
Appendix B.



    5     I have served as an expert in election-related litigation in several states, hired
by both plaintiffs and defendants (including serving as an expert for the State of Florida,
the State of Colorado, and the State of California to defend their election laws). I have
provided written reports and testified at federal trial in Jones v. Ron DeSantis, etc. et
al. (Consolidated Case No. 4:19-cv-300, N.D. Fla.), where the court cited my analysis of
individuals convicted of a felony in Florida who are eligible, but for legal financial obligations,
to have their voting rights restored, and American Civil Rights Union v. Snipes (Case No.
16-cv-61474, S.D. Fla.), where the court accepted my opinion in whole; and have provided
written reports for plaintiffs in Fair Fight Action v. Crittenden (Case No. 1:18-cv-05391,
N.D. Ga.), DNC Services Corporation et al. v. Lee et al. (Case No. 4:18-cv-520 (RH/MJF,
N.D. Fla.),MOVE Texas Civic Fund, et. al. v. Whitley, et. al. (Case No. 3:19-cv-00041,
S.D. Tex.), and Thompson, et al. v. Merrill, et al. (Case No. 2:16-cv-783-ECM-SMD), and


                                                4
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 6 of 65




for defendants in Judicial Watch, Inc., Election Integrity Project California, Inc. et al. v.
Dean C. Logan, et al. (Case No. 2:17-cv-08948-R-SK, C.D. Cal.), for successful plaintiffs
in Rivera v. Detzner (Case No. 1:18-cv-00152, N.D. Fla.), for plaintiffs in Ohio A. Philip
Randolph Institute, et al. v. Secretary of State, Jon Husted (Case No. 2:16-cv-00303, S.D.
Ohio), for successful plaintiff-intervenors in Florida Democratic Party v. Scott (Case No.
4:16-cv-00626, N.D. Fla.), for successful plaintiffs in Florida Democratic Party v. Detzner
(Case No. 4:16-cv-00607, N.D. Fla.), and for successful plaintiffs in League of Women Voters
of Florida v. Detzner (Case No. 4:18-cv-00251, N.D. Fla.). All of these cases relate to aspects
of election law and election administration.



    6      I am well-versed on this topic, my methods are reliable and appropriate in the
discipline of political science, and I have written extensively about election procedures, in-
cluding voting by mail (absentee) voting over the past decade. My opinions result from
applying social science methods to address questions concerning burdens registered voters in
Texas face should they choose to cast an absentee ballot in person at a county’s sole drop-off
location in the 2020 General Election.



    7      I am being paid at a rate of $500/hour for work in this litigation. My compensation
is contingent neither on the results of the analyses described herein nor on the contents of
my report.




3       Summary of findings

    8      Overall, of the more than 16.2 million registered voters in Texas as of March 2020,
over 14.3 million—some 88.1% of all registered voters in Texas—are registered to vote with

                                               5
            Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 7 of 65




an address that does not have an absentee ballot drop-off location in their zip code.



    9         Given the increase in the demand by Texas voters requesting absentee ballots and
the associated concerns with delivery times by the United States Postal Service (USPS)
just weeks prior to the November 3, 2020 General Election, Governor Abbott’s order to
limit the return of absentee ballots to just one drop-off location per county will likely have
disparate effects on Texas’ registered voters. This includes Texas’ voters who regularly
cast an absentee ballot, voters who are 65 and older, Hispanic voters across the state’s 254
counties, and individuals who have a disability or who are sick, and those who work outside
of their county of residence. All of these groups of individuals across many of Texas’ 254
counties—particularly those with the greatest numbers of registered voters—will likely face
additional burdens when trying to deliver their absentee ballot in person if counties are
limited to providing just one absentee ballot drop-off location.



    10         All registered voters who are eligible to vote by mail in Texas are potentially
burdened by having only one drop-off location in a county for them to deliver in person
their absentee ballot should they opt not to post it, but some face greater barriers than
others. If a county is permitted only one drop-off location for voters who prefer to return
their absentee ballot in person, voters face increased burdens (what political scientists often
refer to as "costs of voting"), including time, transportation, information, as well as health.



    11         Texas severely limits the ability of most of its registered voters to request and
cast an absentee ballot more than most other states (Li, Pomante II & Schraufnagel 2018).1

        1
         Texas limits who is eligible to vote absentee to individuals who (1) will be away from their
        county on Election Day and during early voting; (2) are sick or have a disability; (3) are 65 years
        of age or older on Election Day; or (4) are confined in jail, but eligible to vote. A registered voter


                                                          6
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 8 of 65




According to Li, Pomante II & Schraufnagel (2018), whose article is prominently titled,
"Cost of Voting in the American States," Texas ranks fifth on the authors’ Cost of Voting
Index, indicating that the aggregate cost of voting in Texas (which incorporates registration
deadlines, restrictions on voter registrations, registration drive restrictions, preregistration
laws, convenience voting, voter identification laws, and poll hours) is higher than that of all
but a handful of other states.



    12       Despite the limits placed on absentee voting in Texas, there is every reason
to expect an increase in the demand by voters to request and vote an absentee ballot,
due to risks associated with being exposed to the coronavirus. Indeed, in the March 2020
presidential primaries, which were held just ahead of the spike in positive COVID-19 cases
in Texas, there was a jump in the demand by voters for absentee ballots. In the March 3,
2020 presidential primary elections, a total of more than 4.1 million voters turned out to
vote.2 In the 2020 Democratic presidential primary, over 146,000 voters cast VBM ballots,
amounting to approximately 6.90 percent of total ballots cast. In the 2020 Republican
presidential primary, over 112,000 voters cast VBM ballots, or approximately 5.59 percent

      wishing to cast an absentee ballot must complete an application to receive an absentee ballot
      and submit it to the early voting clerk in the county in which they are registered. Applications
      must be received at least 11 days before the election in which the voter seeks to request a ballot
      by mail. Those who are eligible to request a VBM ballot may have their ballot sent to them for
      the calendar year. According to Texas Election Code, “SUBMITTING APPLICATION FOR
      BALLOT VOTED BY MAIL: GENERAL RULE,” TITLE 7. §84.007(c), “an application may
      be submitted at any time in the year of the election for which a ballot is requested, but not
      later than the close of regular business in the early voting clerk’s office or 12 noon, whichever is
      later, on the 11th day before election day unless that day is a Saturday, Sunday, or legal state
      or national holiday, in which case the last day is the first preceding regular business day.”
      2
        The total number of ballots cast exceeds the total number of votes cast for the
      Democratic and Republican presidential candidates in the two primaries.                  See Texas
      Secretary of State, “Official Canvass Report 2020 MARCH 3RD DEMOCRATIC PRI-
      MARY, March 03, 2020,” available at https://results.texas-election.com/static/
      data/Reports/44145/CanvasReport.pdf?v=1592070033056 and Texas Secretary of State,
      “Official Canvass Report 2020 MARCH 3RD REPUBLICAN PRIMARY," March 3,
      2020, available at https://results.texas-election.com/static/data/Reports/44146/
      CanvasReport.pdf?v=1592071449356 (last accessed October 3, 2020).


                                                       7
          Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 9 of 65




of all ballots cast. The November 2020 General Election will likely have a record number of
voters requesting and casting absentee ballots.



    13       Due to Governor Abbott’s decision to limit absentee ballot drop-off locations,
voters who have requested an absentee ballot for the November election across Texas’ 254
counties will face barriers to casting their absentee ballot in person in drastically different
ways.3 Depending on a county’s population size, the rate of a county’s voters who have cast
absentee ballots in past elections, the rate of a county’s registered voters 65 and older, the
racial and ethnic composition of registered voters and the Voting Age Population (VAP)
more broadly in a county, the rate of a county’s VAP that lives in one Texas county but
works in a different county, and perhaps most importantly during a health pandemic, the
rate a county’s VAP with a disability or illness, there can be drastic burdens placed on voters
wanting to drop off their absentee ballot in person if a county is permitted only one absentee
ballot drop-off location. In short, I find that the burdens placed on voters in Texas do not
fall equitably across the state’s 254 counties.4



    14       Specifically, I find that the large majority of registered voters residing in heavily
populated counties face greater time, transportation, information, and health costs, as they
must now travel to an absentee ballot drop-off location that is not within the same zip code in
which they are registered to vote. Logically, because of these much higher rates of registered
voters forced to be processed at a single absentee ballot drop-off location, absentee voters in

      3
        Individuals who decide relatively late to request an absentee ballot may be particularly likely
      to cast a ballot in person at a drop-off location, as they may be concerned about postal delays
      returning their mail ballot to be counted.
      4
        Every single state in the country has suffered deaths from COVID-19. See “Daily Updates of
      Totals by Week and State,” Centers for Disease Control and Prevention, October 3, , 2020,
      available at https://www.cdc.gov/nchs/nvss/vsrr/covid19/index.htm (last accessed Oc-
      tober 3, 2020).



                                                     8
          Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 10 of 65




densely populated counties will likely also to have to wait in longer lines at the sole absentee
ballot drop-off location. In the process of congregating with other absentee voters while
waiting to drop off their absentee ballots, voters in counties with large numbers of registered
voters will likely be subjugated to greater health risks during the COVID-19 pandemic.5 By
limiting the number of absentee ballot drop-off sites, voters (and poll workers) will face more
congestion, potentially longer voting lines, and a resulting increase in infection risk.



    15       I also find that the percentage of registered voters who voted an absentee ballot
in previous statewide elections, registered voters who are 65 and older, and registered voters
with a Hispanic surname in a county are more likely to not reside in the same zip code
as where the county’s absentee ballot drop-off site is located. Furthermore, I find that a
county’s Hispanic registered voters, a county’s VAP that is disabled or sick, or a county’s
VAP that works in another county, are more likely to not reside in the same zip code as
where the county’s absentee ballot drop-off site is located.



    16       These burdens are not hypothetical for registered voters in Harris and Travis
counties who had planned on delivering their absentee ballot in person to one of the several
drop-off locations the two counties had planned to offer until Governor Abbott’s October 1
order.



    17       In short, for those who choose not to put their absentee ballot in the mail,
including those voters who receive their ballots too late to assure return delivery via post,

      5
       COVID-19 poses health risks not only for voters waiting to drop off in person their absentee
      ballots, but also to poll workers. See, “Texas Elections Are Going To Be Hard To Staff, So
      Voting Groups Plan To Recruit Poll Workers,” available at https://www.keranews.org/post/
      texas-elections-are-going-be-hard-staff-so-voting-groups-plan-recruit-poll-workers
      (last accessed October 4, 2020).


                                                9
          Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 11 of 65




voters in Texas face greater burdens by having only one absentee ballot drop-off location
in their county available for them to deliver their ballot in person. These increased costs,
however, fall disproportionately on a county’s registered voters who in previous elections
cast absentee ballots, a county’s registered voters who are 65 and older, a county’s Hispanic
registered voters, and a county’s VAP that is disabled, sick, or working outside of the county
in which they reside.



    18       My findings clearly indicate that the decision by Governor Abbott to limit to one
absentee ballot drop-off location per county will create disparities in equal and safe access
to drop-off locations for Texas’ registered voters and VAP who choose, in the words of the
Texas Supreme Court, to "take into consideration aspects of his health and his health history
that are physical conditions in deciding whether, under the [COVID-19] circumstances, to
apply to vote by mail because of disability.” 6




4    Costs of voting

    19       Governor Abbott’s decision to limit to just one drop-off location per county for
absentee ballots to be hand-delivered will likely create burdens on several groups of voters.
Barriers due to challenges of allowing only a single absentee ballot drop-off location are
many. Scholars of voting and elections often refer to these barriers as the "costs of voting"
(Rosenstone & Wolfinger 1978; Aldrich 1993; Verba, Schlozman & Brady 1995; Brady &
McNulty 2011; Leighley & Nagler 2013; Tokaji & Colker 2007; Li, Pomante II & Schraufnagel
2018). Texas voters who wish to deliver their absentee ballot in person to a single drop-off

      6
       See Supreme Court of Texas, No. 20-0394, available at https://www.txcourts.gov/media/
      1446711/200394.pdf (last accessed October 4, 2020).



                                               10
          Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 12 of 65




location in a county face at least four costs: time, transportation, information, and health.



    20       Voters who have requested and received an absentee ballot in Texas may have
good reason to want to return their absentee ballot in person to a county’s drop-off location,
particularly if they are concerned about the reliability or timeliness of their mail ballot
delivery. Some election officials in Texas have warned that USPS mail may take a week to
travel from a local election office to the requesting voter (even if that voter resides in the
same county); it is reasonable that it may take just as long for that absentee ballot to travel
from the voter back to the election office.7 USPS notes that, “For domestic nonmilitary
voters, [we] [recommend] that voters mail their marked return ballots at least 1 week before
the due date to account for any unforeseen events or weather issues.” 8



    21       Limiting the number of locations of drop-off sites to just one per county will
likely increase both the time and transportation costs for voters who want to drop off their
absentee ballot in person. If voters who choose to return their absentee ballot do not reside
in the same zip code as where the county’s drop-off site is located, it will likely increase the
amount of drive time for the voter. Being forced to travel to another part of one’s county
to drop off one’s absentee ballot can be costly, not only regarding the transportation costs.
Additional drive time constitutes a "time tax" (Mukherjee 2009) on these absentee voters.

      7
        For example, the Tom Green County Elections office notes that, “When calling to re-
      quest an [ballot by mail] application by phone, remember to allow enough time for the
      application to be mailed to you and returned in order to be in the office by the dead-
      line,” Tom Green County, available at http://www.co.tom-green.tx.us/upload/page/
      0095/docs/2020BallotByMailX.pdf (last accessed October 3, 2020).
      8
        "STATE AND LOCAL ELECTION MAIL—USER’S GUIDE,” United States Postal Ser-
      vice, January 2020, available at https://about.usps.com/publications/pub632.pdf (last
      accessed October 3, 2020).




                                               11
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 13 of 65




    22      Because the number of drop off locations for absentee ballots is limited to just one
per county, some voters (particularly those in urban and more populous counties, particularly
comprised of racial minorities) will also likely be burdened with longer time waiting in line to
physically drop off their absentee ballot. There is ample evidence suggesting that minority
voters and those in densely populated urban areas face longer wait times when casting a
ballot in person (Kimball & Baybeck 2013; Herron & Smith 2012, 2014; Chen et al. 2019;
Stein et al. 2020).



    23      In addition, limiting to just one absentee ballot drop-off location per county can
severely impact the wait times for voters who choose to drop off their ballots in person at the
county’s sole absentee ballot repository. Constraining the number of drop-off locations will
likely increase the wait times for voters at the county’s single drop-off location, constituting
a time tax similar to what has transpired in other states that have reduced the days or hours
of early voting locations (Herron & Smith 2014, 2015, 2016; Kaplan & Yuan 2020).



    24      Limiting the number of absentee ballot drop-off locations to one per county also
may increase information costs for voters who opt to return their absentee ballot in person.
Akin to when election officials change or reduce the number of polling locations (Haspel &
Knotts 2005; Brady & McNulty 2011; Amos, Smith & Ste. Claire 2017), voters who had
planned to drop off their absentee ballot at an alternative location, particularly if it had
been previously discussed or announced by local elections officials, will face the additional
burden of having to obtain additional information to find out where they may drop off their
absentee ballot.




                                              12
          Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 14 of 65




    25       In short, permitting counties to provide multiple absentee ballot drop-off loca-
tions for ballots will reduce the burdens on voters to deliver their absentee ballot in person.
This is particularly true for several groups of registered voters and the VAP more generally
in counties across Texas.




5    Data

    26       The following analysis draws on two statewide Texas voter files, one from Febru-
ary 2020 (that includes all registered (active and inactive) registered voters in the state, and
one from June 2020 that includes the vote histories of registered voters who cast ballots in
previous elections. In addition, I draw on U.S. Census Bureau (US Census) data from the
2018 American Community Survey (ACS).9



    27       The official name of the Texas voter file is a "Voter registration list."10 The
February 2020 file lists all registered voters (active and inactive) in Texas, regardless of
whether they have cast a ballot in a previous election. In contrast, the June 2020 file is
limited to registered voters in Texas who have participated in recent statewide elections,
and includes history codes for those who voted in the November 8, 2016 General Election,
the November 6, 2018 General Election, and the March 3, 2020 Democratic and Republican
Primaries.11 Both files contain voter-level demographics like age and Hispanic surname, as

      9
       See U.S. Census Bureau, 2018 American Community Survey (ACS) 5-Year Estimates," avail-
      able at https://data.census.gov, last accessed October 3, 2020.
      10
         See "VOTER REGISTRATION PUBLIC INFORMATION REQUEST FORM," Texas Sec-
      retary of State, available at https://www.sos.state.tx.us/elections/forms/pi.pdf (last
      accessed October 2, 2020).
      11
         Among the reported history codes are “ED,” meaning that a voter cast a ballot on Election
      Day, “EV,” meaning that a voter cast an early ballot, and “AB,” meaning that a voter cast an
      absentee ballot. According to the state’s official form that one can use to order a copy of the
      Texas voter file, the voter file identifies those voters whose absentee ballots were rejected by


                                                    13
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 15 of 65




well as other voter-level features like residential and mailing addresses, including zip code and
county. Both files are indexed by ten-digit voter identification numbers, known as VUIDs.
The February voter file includes information for 16,227,452 registered voters in Texas. The
June voter file contains the recent vote histories for 11,090,147 registered voters (9,761,646
are coded as active, 891,651 are in a suspense category, and 436,807 have been canceled by
election officials).12




6     Limiting to one absentee ballot drop-off location per
      county will create barriers for Texas voters

    28       The following analysis is drawn on data from the two Texas statewide voter files,
vote history files, and the US Census’ 2018 ACS. In each of the tables and figures, I isolate,
by county, registered voters (February 2020 voter file), voters who have cast absentee ballots
in previous elections (June 2020 voter file), registered voters who have a Spanish surname
(February 2020 voter file), as well as different groups (e.g., disabled, no access to a vehicle,
or working outside of their county of residence). After merging the ACS 2018 data by
county/zip code with February 2020 voter file) into two groups: 1) those with no drop-off
location in the zip code, that is, individuals whose voter registration address lies outside the
zip code that the county’s absentee ballot drop-off site is located for the November 3, 2020
election, and 2) those with a drop-off location in the zip code, that is, individuals whose

      giving these individuals codes of "AX." Similarly, the code "AV" denotes an accepted absentee
      ballot, as opposed to simply a received absentee ballot. However, this voter file does not contain
      any records with "AV" or "AX" codes.
      12
         The number of registered voters in the June voter file is greater than the number of registered
      voters whose statuses are active (official status code of “V”), suspense (“S”), or canceled (“C”),
      because 49 registered voters in the file appear to have erroneous status codes. In total, the June
      voter file has 25,940,055 total records. This number is greater than the number of registered
      voters in the file because voters have multiple lines in the file if they voted in more than one
      of the elections noted above.



                                                     14
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 16 of 65




voter registration address lies within a zip code that has an absentee ballot location in the
November election.13 By doing so, I can determine whether certain groups of absentee voters,
registered voters, and different VAP groups are more or less likely to reside in the same zip
code as where the county’s absentee ballot drop-off site is located.



    29      Table 3, available in Appendix A, divides every county’s registered voters (based
on February 2020 voter file) into the aforementioned two groups: 1) those with no drop-
off location in their zip code, and 2) those with a drop-off location in their zip code. The
final column provides the percentage of registrants residing in a county who do not have an
absentee ballot drop-off located in their zip code. Overall, of the more than 16.2 million
registered voters in Texas as of March 2020, over 14.3 million—some 88.1% of all registered
voters in Texas—reside in a zip code that does not have an absentee ballot drop-off location.



    30      It is clear from Table 3 (in Appendix A) that counties with larger numbers of
voter registrations have a greater percentage of registrants who reside in a zip code that
does not have an absentee ballot drop-off site. More than 99% of registered voters in Dallas,
Harris, McLennan, Tarrant, and El Paso counties reside in a zip code that does not have a
drop-off location for absentee ballots. In 25 counties, at least nine in 10 registered voters do
not have access to a drop-off site that is located in their zip code. Most of these counties

      13
        I used the Texas Secretary of State, "Election Duties," available at https:
      //webcache.googleusercontent.com/search?q=cache:OSx3HGNGNfsJ:https://www.
      sos.state.tx.us/elections/voter/county.shtml+&cd=2&hl=en&ct=clnk&gl=us                     and
      downloaded the Excel file, election-duties-1.xlsx, to determine the zip code of all election
      offices, except for Bee, Chambers, Gray, and Harrison, which had either incorrect or PO
      Box-type zip codes with no registered voters. In these cases, I used the counties’ election
      office websites to obtain the correct zip codes. Because zip codes occasionally overlap county
      boundaries, to calculate the ACS data by zip code, ZCTA data for county election office zip
      code were calculated before subtracted them from a county’s ZCTA counts. Additionally, for
      Harris County, I used the zip code for the NRG stadium rather than the clerk’s office.




                                                   15
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 17 of 65




are very populous, but there are some smaller ones, too (e.g., Lipscomb, Knox, and Hartley)
where over 90% of voters live in a zip code without a drop-off location.



    31      To more easily visualize the relationship between the number of registered voters
in a county and the location in the county of the one permissible drop-off site, Figure 1
displays, using a logarithmic scale for both the horizontal (X-axis) and vertical (Y-axis)
dimensions, the number of registered voters (as of February 2020) in each county who live
in a zip code with and without a drop-off site. I use a logarithmic scale to visualize the
counties, as the number of voters registered in a county is highly skewed, that is, there are a
few counties with a very large number of registered voters and a larger number of counties
with very few registered voters. The county dots in Figure 1 are scaled to the total number
of registered voters in the county, and the counties with the 10 largest numbers of registered
voters are labeled.



    32      As Figure 1 reveals, there is considerable heterogeneity across the state’s 254
counties—with counties with small populations having a greater share of their registered
voters residing in a zip code in which the drop-off site is located, and counties with large
populations having much higher rates of registered voters residing in zip codes without an
absentee ballot drop-off location. But one fact stands out: registered voters in the state’s
largest counties are disproportionately less likely to reside in a zip code with an absentee
ballot drop-off location.




                                              16
                                      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 18 of 65



 Figure 1: Number of Registered Voters With and Without an Absentee Ballot Drop-Off
                                        Site,
                            by County (Logarithmic Scale)


                                      15

                                      14

                                      13

                                      12
                                                                                                                                                                                          Collin
                                      11                                                                                                                                      Fort Bend
                                                                                                                                                                     ●
                                                                                                                                                                  ●●
    Zip code with drop−off location




                                                                                                                                                               ● ●●
                                                                                                                                                                         ●Hidalgo         Bexar
                                                                                                                                                                                   ●
                                                                                                                  ●    ●
                                      10                                                                                                     ●● ●
                                                                                                                                                 ●●                      ●●
                                                                                                                                                                         ●● ●●●
                                                                                                                        ●●     ●●● ● ●●
                                                                                                                                 ●
                                                                                                                                    ●    ●
                                                                                                                                         ●
                                                                                                                                          ● ● ● ●●●
                                                                                                                                                ● ● ●
                                                                                                                                                     ● ●●●●
                                                                                                                                                        ●●
                                                                                                                                                         ●●●             ●●       ● Harris
                                                                                                                                                                         ● El Paso ●
                                                                       ●                                                 ●      ● ● ●
                                                                                                                                             ●●
                                                                                                                                                 ● ●●●
                                                                                                                                                   ●
                                                                                                                                                        ●
                                       9                                                       ●              ●         ●   ●    ●● ● ●●     ● ●●●
                                                                                                                                                 ●●●●● ●
                                                                                                                ●    ●● ● ●●
                                                                                                                      ●
                                                                                                                              ●
                                                                                                                                      ●● ●
                                                                                                                                      ● ●● ● ●
                                                                                                                                             ● ●    ●● ●●                           Travis
                                                                                                                                           ●● ●●
                                                                                                                     ● ● ●●
                                                                               ●   ●                ●
                                                                                                        ●    ●    ●

                                                                                                                     ●
                                                                                                                      ●
                                                                                                                      ●
                                                                                                                           ● ● ●
                                                                                                                       ● ● ● ●●
                                                                                                                            ●
                                                                                                                             ●
                                                                                                                              ●
                                                                                                                                 ●
                                                                                                                                 ●
                                                                                                                                  ●
                                                                                                                                   ●● ●
                                                                                                                                  ● ●● ●
                                                                                                                                    ●● ●
                                                                                                                                    ●
                                                                                                                                   ● ● ●
                                                                                                                                          ●●
                                                                                                                                                 ●●
                                                                                                                                                                         ●     ●          Tarrant
                                       8                                                                            ● ●●●●                     ●
                                           ●                   ●                   ●
                                                                                           ●
                                                                                               ●
                                                                                                ●        ●
                                                                                                             ●●
                                                                                                               ● ●●
                                                                                                                      ● ●● ●
                                                                                                                        ●
                                                                                                                           ● ●●
                                                                                                                               ●
                                                                                                                                      ●
                                                                                                                                                   ●
                                                                                                                                                 ●● ●
                                                                                                                                                 ●                       ●
                                                                   ●
                                                                                           ●    ●●
                                                                                                         ●                                          ●●                         Denton
                                                                                                   ● ●          ● ●      ●
                                                                                                                         ●
                                                                                                                                 ●           ●                  ●
                                                                                               ●             ●                   ● ●
                                       7                                                                       ●                   ●
                                                                                                                                                                         ●
                                                                                                                                                                                    ●
                                               ●                                           ●
                                                                               ●               ●
                                                                                                               ● ●                                        ●
                                                           ●
                                                                                       ●                      ●                 ●●
                                                                                                     ●                                                ●
                                                                                                     ●       ●                  ●
                                       6                                                            ●                       ●                                                   Dallas
                                                                                                    ●
                                                                                                                        ●            ●
                                                                                           ●
                                                   ●                                                                                 ●
                                       5
                                           ●

                                                                                                                                 ●

                                       4

                                       3

                                       2

                                       1

                                       0

                                               0       1           2       3           4            5         6         7                8       9        10    11       12    13   14       15
                                                                                           Zip code with no drop−off location


Note: This figure has 254 points, one per county, and each point is sized based on the total
number of registered voters in the county (as of February 2020). Some of the dots are very
small or are obscured by other dots. The horizontal location (X-Axis) of a point depicts, on
a logarithmic scale, the number of registered voter voters in a county that do not have
access to a drop-off location in their zip code. The vertical location (Y-Axis) of a point
depicts, on a logarithmic scale, the number of registered voter voters in a county that do
have access to a drop-off location in their zip code. The figure has a 45-degree line, and
counties very close to this line have approximately equal numbers of registered voters with
and without access to an absentee ballot drop-off location in their residential zip code in the
2020 General Election.                         17
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 19 of 65




6.1      Barriers for voters in a county who cast an absentee ballot in
         the 2016 General Election


    33      In the November 2016 General Election in Texas, over 520,000 absentee ballots
were cast, approximately 5.73 percent of the more than 9.0 million ballots cast in the elec-
tion.14 Figure 2 displays the number of absentee ballots cast by voters across the state’s
counties in the 2016 General Election, broken down by those who reside in a zip code in the
county with a drop-off site, and those that do not. The county dots in Figure 2 are scaled
to the total number of registered voters in the county, and the counties with the 10 largest
numbers of registered voters are labeled. It is clear from Figure 2 that a sizeable percentage
of registered voters, in both large and small counties in Texas, who cast absentee ballots in
the 2016 General Election, reside a zip code in which the county has not provided a drop-off
location for them should the choose to deliver their 2020 General Election absentee ballot in
person.




      14
        The total number of ballots cast in the election exceeds the total number of votes cast for the
      presidential candidates. See Office of the Secretary of State, “Race Summary Report, Unofficial
      Election Tabulation, 2016 General Election, 11/8/2016,” available at https://elections.
      sos.state.tx.us/elchist319_state.htm (last accessed October 3, 2020).


                                                     18
                                      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 20 of 65



Figure 2: Percent of Registered Voters Who Cast an Absentee Ballot in the 2016 General
     Election, With and Without an Absentee Ballot Drop-Off Location, by County


                                      25


                                                                                              ●
                                                                                                                                                           ●



                                      20
    Zip code with drop−off location




                                                                                                       ●●
                                      15                                                                              ●




                                                                                                  ●

                                                                             ●
                                                                                  ●       Dallas
                                                                                              ●
                                                                                                ●●
                                                                                                                ●
                                                                                                                              ●
                                                                                                                                      ●




                                                                                          ●●
                                                                                               ●                    Bexar
                                                                                                                                                                    ●

                                      10                                      ●   ●
                                                                                           ●●● ●
                                                                                                            ●             ●
                                                                                                                ●
                                                                                              ●
                                                                                              ●        ●
                                                                                                      ●●    ●         ●
                                                                                  ●
                                                                                      ●●● ●●                ●●            ●
                                                                   ●              ●     ● ●
                                                                                          ●                  ●
                                                        Collin                        ●                ●● ● ●●      Fort Bend
                                                                                          ●
                                                                       ●                              ● ● ●
                                                           ●        ●● ● ●  ●● ●
                                                                                 ●●          ●
                                                                                                                              ● ●
                                                                         ●● ●●●●
                                                                               ● ● ● ● ●●●
                                                                   ●
                                                                        ●                      ●
                                           ●                            ●  ● ●●●
                                                       Denton ● ●             ●
                                                             ●
                                                               ● ●●●●
                                                                    ●● ● ●
                                                                   ● ●
                                                                   ●●
                                                               ● ●●●●
                                                                      ●   ●●
                                                                           ●●
                                                                            ●
                                                                            ●●   ●
                                                                     ●●●● ● ● ● ●● ●
                                                                               ●
                                                                                           ●
                                                                                             ●    ●
                                                                                                                                          ●
                                                                                                                                                   ●


                                                                            ●
                                                                    ●●●●
                                                                       ●        ●●●                                               ●
                                                                           ●●●●● ●● ● ● Harris
                                                         ●                        ●
                                                             ● ●● ● ● ● ●  ●                                                                           ●
                                       5                            ●●●● ●
                                                                           ● ●
                                                                ● ●●
                                                           ●
                                                           ● ●●
                                                               ●
                                                                 ●● ●
                                                               ●● ●● ●  ●
                                                                      ●● ●
                                                                       ●●      ●
                                                                                         ●
                                                                       ●
                                                                           ●●
                                                                       ● ●
                                                                                                      ● Tarrant
                                                       ●       ●                  ●                                       ●
                                                                          ●       ●
                                                           ●        ●             ●
                                                               ●● ● ●
                                                               ●●● ●
                                           El Paso                     ●
                                                                                              ●
                                                                                                  Hidalgo
                                                                                          ●
                                                                            Travis
                                               ●
                                       0           ●




                                           0                                      5                                  10                       15               20       25
                                                                                                      Zip code with no drop−off location


Note: This figure has 254 points, one per county, and each point is sized based on the total
number of registered voters who cast a ballot in the 2016 General Election in the county (as
of June 2020). Some of the dots are very small or are obscured by other dots. The
horizontal location (X-Axis) of a point depicts the percentage of voters who cast an absentee
ballot in a county that do not have access to a drop-off site in their zip code. The vertical
location (Y-Axis) of a point depicts the percentage of voters who cast an absentee ballot in
a county that do have access to a drop-off site in their zip code. The figure has a 45-degree
line, and counties very close to this line had approximately equal percentages of registered
voters with and without access to an absentee ballot drop-off location in their residential zip
code in the 2020 General Election.
                                                                                                                              19
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 21 of 65




6.2      Barriers for registered voters in a county 65 and older


    34      In Texas, registered voters 65 years of age and older do not need to provide an
excuse to request and cast an absentee ballot. As displayed in Figure 3, the distribution
of a drop-off site in a zip code that is more accessible for registered voters 65 and older
differs significantly across counties. Among the more populated counties, Dallas, Collin,
and El Paso have all located their absentee ballot drop-off site in a zip code that has a
greater share of registered voters 65 and older. However, among the counties with the most
registered voters, Denton, Harris, and Travis all fall below the 45 degree line in Figure 3,
indicating that the drop-off site is not located in zip codes that have a higher percent of older
registered voters. For example, in Harris county, voters 65 and older comprise about 20%
of all registered voters in the county’s zip codes that do not have a drop-off site, whereas
in the one zip code in the county in which the drop-off site is located, the elderly comprise
roughly 8% of all registered voters. It is clear that in some large counties in Texas, drop-off
locations are not readily accessible for voters 65 and older.




                                               20
                                      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 22 of 65



   Figure 3: Percent of Registered Voters 65 and Older, With and Without an Absentee
                           Ballot Drop-off Location, by County


                                      50


                                      45
                                                                                                                  ●                ● ●

                                                                                                ●                                                       ●●
                                      40                                                                                                                ●
                                                                                                                                               ●
                                                                                                                                                                          ●
                                                                                                          ●
                                                                                                                                   ●
                                                                                                                                     ●                 ●●
                                                                                                              ●   ●                                          ●
                                                                                                                                  ●                ●
                                                                                                              ● ●                     ●●           ●
                                                                                                                                                   ●                 ●
                                                                                                                                  ● ●●     ●
                                                                                                                                           ●           ●
                                                                                                                    ●●
    Zip code with drop−off location




                                      35                                                                                          ● ●
                                                                                                                                               ●●
                                                                                                                      ●       ●● ●                                            ●
                                                                                                                          ● ●
                                                                                                                                               ●
                                                                                                      ●   ●●
                                                                                                       ●● ●                                        ●

                                                                              ●
                                                                          Collin Dallas              ●
                                                                                                     ●●
                                                                                                      ●     ●   ● ●                                    ●
                                                                                            ● ● ●    ●
                                                                                                       ●● ●
                                                                                                                  ●
                                                                                                                    ●●
                                                                                                                                                                 ●
                                                                                            ● ●● ● ● ● ●●●●● ●
                                                                                    ●
                                      30                                  El Paso ●           ● ●●●●● ● ●●●

                                                                      ●
                                                                      ●
                                                                        ●
                                                                                 ●
                                                                                   ●
                                                                                    ●   ●
                                                                                        ●
                                                                                      ● ●
                                                                                           ●
                                                                                           ●
                                                                                              ●● ●
                                                                                                 ●
                                                                                          ●●●● ● ●●●●
                                                                                                      ●
                                                                                                      ●
                                                                                                 ● ●●●●●
                                                                                                 ●●     ●
                                                                                                           ●
                                                                                                              ●
                                                                                                                 ●
                                                                               ●
                                                                                     ●
                                                                                     ●  ●
                                                                                   ● ● ● ●
                                                                                      ●   ●●●      ●       ●                                            ●
                                                                                     ●                        ●                                ●

                                                                           ●●●
                                                                           ●       ●      ●● ●    ●
                                      25             Fort Bend            ●
                                                                                        ●
                                                                                            ●
                                                                                          ● ●●● ●       ●                                               ●
                                                             ●                                       ●●                       ●
                                                                                                                              ●
                                                                              ● ● ● ●●●● ●●●● ●
                                                                                        ●●

                                                                      ●
                                                                         ●●   ●●●
                                                                              ●
                                                                                        ●

                                                                                   ● ●● ●●
                                                                                ● ●●
                                                                                                                    ●
                                                                                                                      ●   ●


                                                                        ●
                                                                                ●                    ●


                                                                      ●●●
                                                                                            ●
                                      20
                                                                       ●●
                                                                                                           ●

                                                                                        Bexar
                                                                                        ●
                                                                 Hidalgo ●
                                      15
                                                                                    ●
                                                                 Denton
                                      10                   Tarrant    ●        Harris
                                                                 ●
                                                                 Travis
                                                                                    ● ●
                                       5


                                       0

                                           0     5    10         15            20               25             30                  35              40                45       50
                                                             Zip code with no drop−off location


Note: This figure has 254 points, one per county, and each point is sized based on the total
number of registered voters in the county (as of February 2020). Some of the dots are very
small or are obscured by other dots. The horizontal location (X-Axis) of a point depicts the
percentage of registered voters in a county aged 65 and older that do not have access to a
drop-off location in their zip code. The vertical location (Y-Axis) of a point depicts the
percentage of registered voters in a county aged 65 and older that do have access to a
drop-off location in their zip code. The figure has a 45-degree line, and counties very close
to this line had approximately equal percentages of registered voters in a county aged 65 and
older with and without access to an absentee ballot drop-off location in their residential zip
code in the 2020 General Election.
                                                                                    21
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 23 of 65




6.3      Barriers for registered voters in a county with a Hispanic sur-
         name


    35      Texas’ statewide voter file includes information whether a registered voter has
a Spanish surname. Figure 4 displays the distribution of a drop-off location in a zip code
that is more accessible to registered voters with a Spanish surname varies significantly across
counties. Among the state’s more populated counties, Bexar, Fort Bend, and Tarrant have
their absentee ballot drop-off site in a zip code with a greater share of registered voters
who are likely to be Hispanic. However, two highly populated counties, Dallas and Harris
counties, fall below the 45 degree line in Figure 4, indicating that the absentee ballot drop-
off location is located in a zip code with a lower share of registered voters who are likely
to be Hispanic. For example, in the Harris County zip codes without a drop-off location,
roughly one in four registered voters has a Hispanic surname, but fewer than than one in 10
registered voters has a Hispanic surname in the county’s zip code where its drop-off site is
located.




                                              22
                                      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 24 of 65



  Figure 4: Percent of Registered Voters with a Spanish surname, With and Without an
                      Absentee Ballot Drop-Off Location, by County


                                      100

                                                                                                                                                                                                          ●
                                       90                                                                                                                                               ●
                                                                                                                                                                                        ●       ●●
                                                                                                                                                                                    ●                ●


                                                                                                                                                                                ●           ●

                                       80                                                                                     ●                                  ●●
                                                                                                                           Bexar                     ●
                                                                                                                                                                 ●     ●
                                                                                                                                                                 El Paso    ●
                                                                                                                                                                                    ●
                                                                                                                                                                                Hidalgo
    Zip code with drop−off location




                                       70
                                                                                                                  ●
                                                                                                                      ●●
                                                                                                                                ● ●

                                       60                                                                                             ●


                                                                                                                           ●
                                                                                                                      ●              ●
                                       50                                                       ●                                                                                       ●
                                                           ●                                                                         ●
                                                                                   ●        ●                         ●
                                                                                                                                ●
                                                               Tarrant                 ●                                             ●●      ●


                                                  Fort Bend●
                                                  ●
                                                           ●                   ●       ●                                  ●    ●●        ●
                                                                                                                                                 ●       ●
                                       40                                                                                        ●           ●
                                                                                                             ●●
                                                                                                                  ●                                          ●
                                                                   ●                                ●
                                                                                                         ●                                   ●
                                                                                                ●
                                                      ●
                                                                               ●●          ● ●
                                       30                              ●●
                                                                           ●
                                                                                       ●
                                                                                       ●●                             ●
                                                                                                              ●                              ●
                                                                           ●           ●                                                     ●
                                                                   ●●
                                                                   ●                        ●           ●
                                                                                                        ●
                                            Denton ●                   ● ● ●●  ●                         ●                                       ●
                                       20                 ● ●●● ●
                                            Collin ● ●●● ●
                                                                          ●    ●
                                                      ●                        ●                                       ●
                                                          ● ●
                                                  ●● ●   ● ●●                          ● ●●
                                                        ●
                                                        ●
                                                          ●

                                                           ●●
                                                               ●       ●           ●

                                                          ● ●
                                                   ●●
                                                     ● ●●
                                                       ●●●●                                     Travis
                                                     ● ● ●●●
                                                                           ●
                                                     ●   ●●
                                                          ●●●    ● ●

                                                                               ●
                                                         ●
                                       10           ●●● ●
                                                      ●  ●●
                                                     ●●
                                                      ●
                                                       ●●
                                                       ●●
                                                        ●
                                                        ●
                                                           ●●
                                                         ● ●
                                                             ● ● ●●
                                                             ●
                                                            ●●
                                                                                                    ●
                                                     ●●● ● ●●
                                                     ●
                                                     ●               ●
                                                  ●●  ●
                                                      ●  ●     ● ●
                                                                                                    ●

                                                  ●●
                                                   ●●
                                                     ●
                                                     ●
                                                     ●
                                                     ●
                                                      ●
                                                      ●
                                                      ●
                                                      ●●●   ●
                                                               ●                                        Harris
                                                  ●●
                                                        ●
                                                    ●● ● ●
                                                   ●               Dallas
                                                  ●
                                                  ●
                                                  ●
                                                  ●●●●                     ●
                                        0

                                              0                10                      20                   30                 40            50                  60        70     80                 90       100
                                                                                                        Zip code with no drop−off location


Note: Every point on this figure is a county, and each point is sized based on the total
number of registered voters in the county (as of February 2020). Some of the dots are very
small or are obscured by other dots. The horizontal location (X-Axis) of a point depicts the
percentage of registered voters in a county with a Spanish surname that do not have access
to a drop-off site in their zip code. The vertical location (Y-Axis) of a point depicts the
percentage of registered voters in a county with a Spanish surname that do have access to a
drop-off location in their zip code. The figure has a 45-degree line, and counties very close
to this line had approximately equal percentages of registered voters with a Spanish surname
with and without access to an absentee ballot drop-off location in their residential zip code.

                                                                                                                                      23
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 25 of 65




6.4      Barriers for a county’s VAP that is disabled, individuals in
         households with no vehicle, and individuals who work in an-
         other county


    36      Millions of Texans have underlying health conditions that make them highly
susceptible to contracting, and becoming seriously ill, from COVID-19. According to the
Centers for Disease Control (CDC), having a serious heart condition raises the risk that an
individual who is infected with COVID-19 develops severe illness. According to the National
Center for Health Statistics, in 2018 Texas had the second greatest number of deaths from
heart disease among all states.15 Texas voters with underlying heart conditions who wish to
drop off their absentee ballot in person may be subjected to long lines at the sole drop-off
location in their county, jeopardizing their health.



    37      The CDC also reports that patients with underlying conditions were 12 times
more likely to die from COVID-19, and that the virus has had a disproportionate impact
on people with underlying medical conditions and on minority groups.16 In addition, the
CDC reports that, as of 2015, Texas’s rate of diabetes per 100,000 adults is 11.2. This rate
is greater than the overall United States rate of 9.1 adults per 100,000. Diabetes is a risk
factor for COVID-19.17 Finally, the CDC reports that, as of 2018, 34.8 of Texas residents

      15
         See “Heart Disease Mortality by State,” National Center for Health Statistics, avail-
      able at https://www.cdc.gov/nchs/pressroom/sosmap/heart_disease_mortality/heart_
      disease.htm (last accessed October 3, 2020).
      16
         See “Patients with underlying conditions were 12 times as likely to die of covid-19 as otherwise
      healthy people, CDC finds,” available at https://www.washingtonpost.com/health/2020/
      06/15/ (last accessed October 3, 2020).
      17
         See “Diabetes Report Card,” Division of Diabetes Translation, National Center
      for Chronic Disease Prevention and Health Promotion, Centers for Disease Con-
      trol and Prevention, 2017, available at https://www.cdc.gov/diabetes/pdfs/library/
      diabetesreportcard2017-508.pdf (last accessed October 3, 2020).




                                                      24
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 26 of 65




are obese,18 and the CDC warns that obesity is a risk factor for contracting COVID-19.



    38      Figures 5a (Disabled), 5b (No Vehicle in Household), and 5c (Work Outside
County of Residence) provide visual evidence of the variance across Texas’ counties regarding
the percentage of individuals in these three groups who reside in a zip code in which the
county has an absentee ballot drop-off site, or does not have access to a drop-off location in
their zip code.



    39      With regard to the percentage of the VAP in a county that the Census identifies
as having a disability,19 Figure 5a shows that a few counties have their drop-off site located
in a zip code that has a sizeable 18 year old and older population that is disabled (e.g.,
Dallas County), while others, most notably Harris, have their absentee ballot drop-off site
located in a zip code that has a lower percentage of disabled individuals relative to zip codes
without a drop-off location.




      18
         See “Nutrition, Physical Activity, and Obesity: Data, Trends and Maps,” Centers
      for Disease Control and Prevention, available at https://www.cdc.gov/nccdphp/dnpao/
      data-trends-maps/index.html (last accessed October 3, 2020).
      19
         See See U.S. Census Bureau, 2018 American Community Survey (ACS) 5-Year Estimates,"
      available at https://data.census.gov, last accessed October 3, 2020, Table B18101, "SEX
      BY AGE BY DISABILITY STATUS," Universe: Civilian noninstitutionalized population."


                                                25
                                       Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 27 of 65




                                                               Figure 5: Percent VAP Disabled, by County


                                  60




                                  50
                                                               Dallas
                                                               ●
Zip code with drop−off location




                                                                                                                             ●
                                                                                                             ●
                                  40

                                                                              ●
                                                           ●
                                                                          ●                         ●
                                                                                      ●
                                  30                                                           ●        ●                ●           ●
                                                                                                    ●
                                                                                                        ●
                                                           ●


                                                                       ●Bexar
                                                                              ●               ●●
                                                                                                    ●        ●
                                                                                                                     ●
                                                                                                                     ●
                                                                                                                         ●
                                                                                                                                 ●

                                                                                                                                         ●
                                                                                  ●●●
                                                                                    ●●● ●               ●●           ●           ●
                                                                              ● ●
                                                                                  ● ●   ●
                                                                              ●                                                      ●
                                  20                                       ●● ●
                                                                              ●
                                                                                 ● ●●
                                                                           ● ●
                                                                        ●● ●●●     ●                             ●           ●
                                          ●                        ●
                                                                            ●● ●
                                                                         ● ●● ●
                                                                                   ●
                                                       ●                ●        ●
                                                                              ● ●● ●
                                                                        ●●
                                                       ●                  ● ●
                                              Collin                           ●   ●

                                          ●        ●           ●
                                                                   ●      ●               ●


                                                Denton             ●●
                                                                   ●
                                                                   ●


                                  10
                                                       ●●                     ●
                                                 Travis    ●           Tarrant    ●



                                                               Harris

                                  0

                                         0                 10                         20                                 30                  40   50   60
                                                                              Zip code with no drop−off location

                                                                                                   (a) Disabled




                                                                                                             26
                                       Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 28 of 65




                                                                  Figure 5: Percent Workers 16 Years Old and Over
                                                                      in Household with No Vehicle, by County


                                  15

                                  14

                                  13

                                  12

                                  11
Zip code with drop−off location




                                  10                                               ●


                                                                               Bexar
                                  9
                                                                          ●
                                  8
                                                                               ●
                                  7                                        Travis

                                  6
                                                              ●           ●        ●
                                                              ●
                                              ●
                                                                               ●
                                  5
                                                  Denton              ●
                                              ●
                                                       ●                   ●       ●                          ●

                                  4       ●
                                          ●
                                                  ●
                                                      ●
                                                      ●●
                                                                      ●
                                                                      ●
                                                                           ●
                                                                                Harris
                                          ●●                      ●●
                                                      ●● ● ●
                                                      ●● ● ●
                                              ●
                                  3      ●            ●
                                                      ●  ●                     ● Collin
                                         ●                        ●
                                                                          ●
                                  2                 ●                                      ●                      ●
                                                   ● ●●
                                                  ●●
                                                  ●● ●            ●
                                          ●
                                              ● ●●●
                                                  ●
                                                          ●
                                                                                   ●
                                                                                   ●●
                                  1       ●
                                              ●●● ● Tarrant ●
                                              ●
                                                      ●                   ●
                                          ●           ●                    ●
                                                                                                  ●
                                         ●
                                         ●                        ●

                                  0       ●
                                                  ●
                                                  ● ● ● ●●        ●
                                                                              ●
                                                                          Dallas
                                                                                       ●              ●




                                         0            1           2            3           4      5       6           7   8   9   10   11   12   13   14   15
                                                                                           Zip code with no drop−off location

                                                                                               (b) No Vehicle in Household




                                                                                                                  27
                                       Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 29 of 65




                                              Figure 5: Percent Workers 16 Years Old and Over who Work
                                                  in County Outside County of Residence, by County




                                  70


                                  60
Zip code with drop−off location




                                  50


                                  40


                                  30


                                  20


                                                                                                      ●
                                  10                                                                  ●             Collin
                                                                                                                    ●                     ●                  Harris
                                                                                              ●   ●                     ●                     ●
                                                                                        ●                                    ●            ●       Travis
                                                                                                                                       ●●
                                  0       ●
                                          ●
                                                     ●
                                                         ●        ●   ● ●●     ●●●
                                                                              ●●
                                                                               ● ● ●
                                                                                            ●
                                                                                            ●
                                                                                     ● ●● ● ●●●
                                                                                   Denton ●
                                                                                              ●
                                                                                              ●
                                                                                                ● ●
                                                                                                ●
                                                                                                    ●
                                                                                                   ● ●
                                                                                                  ●●●●
                                                                                                      ● ●●●●
                                                                                                           ● ●
                                                                                                          ● ●●● ●
                                                                                                             ● ● ●●
                                                                                                            ●● ●● ●●●●
                                                                                                                                 ●
                                                                                                                                 ●●●●
                                                                                                                                    ●●
                                                                                                                                        ●●●●●
                                                                                                                                     ●Tarrant
                                                                                                                                          ● ●
                                                                                                                                          ● ●
                                                                                                                                              ●● ●
                                                                                                                                                 ●● Bexar
                                                                                                                                                 ●
                                                                                                                                              Dallas
                                                                                                                                                    ●
                                                                                                                                                    ●   ●     ●    ●




                                         0      10           20          30        40           50            60            70           80             90        100
                                                                       Zip code with no drop−off location




                                                                  (c) Work Outside County of Residence




                                                                                         28
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 30 of 65




    40      With regard to the percentage of households in a county that the Census identifies
as not having a vehicle available,20 Figure 5a shows that most counties have located their
drop-off site in a zip code that are more likely to have households with no vehicle compared to
zip codes in the county that do not have a drop-off site. The exception among more populous
counties is Dallas County: individuals in zip codes without an absentee ballot drop-off site
are three times as likely to live in a household without a vehicle than individuals living in a
zip code with an absentee ballot drop-off location.



    41      Finally, with regard to the percentage of households in a county who have indi-
viduals who work in a different county than they reside,21 Figure 5c shows that nearly all
counties have located their drop-off site in a zip code in which residents do not commute
to another county for work. In several large counties in which individuals do not have a
drop-off location in their zip code, including Tarrant, Dallas, Travis, Harris, and Bexar, well
over 50% of workers commute to a different Texas county for their job.



    42      In all three cases—individuals with disabilities, individuals in households without
a vehicle, and individuals working in another county from where they live—the limitation
on the number of absentee ballot drop-off locations in a county will increase the barriers on
voters living in zip codes without drop-off sites, should they want to deliver their ballot in
person.

      20
         See See U.S. Census Bureau, 2018 American Community Survey (ACS) 5-Year Estimates,"
      available at https://data.census.gov, last accessed October 3, 2020, Table Table B08141,
      "MEANS OF TRANSPORTATION TO WORK BY VEHICLES AVAILABLE," Universe:
      Workers 16 years and over in households.
      21
         See See U.S. Census Bureau, 2018 American Community Survey (ACS) 5-Year Estimates,"
      available at https://data.census.gov, last accessed October 3, 2020, Table B08007, "SEX
      OF WORKERS BY PLACE OF WORK–STATE AND COUNTY LEVEL," Universe: Workers
      16 years and over, Worked in state of residence/Worked outside county of residence."




                                                29
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 31 of 65




6.5      Reduction in opportunity to drop off absentee ballots for reg-
         istered voters in Harris and Travis counties


    43      Finally, I look at whether the elimination of multiple drop-off locations in Harris
and Travis counties due to Governor Abbott’s order county creates disparities in equal and
safe access to drop-off locations for registered Hispanic voters and registered voters 65 years
old and older. Table 1 reports, by zip code for each county, the number of registered voters
for the additional zip code the county that had planned to place a drop-off location, as well
as the lone remaining drop-off site, which is highlighted.



    44      With regard to Harris County, Table 1 reveals that in the 10 zip codes in which
county elections officials had planned to add a drop-off location, all 10 had greater percent-
ages of Hispanic registered voters than the zip code with the remaining, permissible drop-off
location.22 The same is true regarding the percentage of voters aged 65 and older across
the 10 zip codes, compared to the lone zip code with a remaining drop-off location, 77054.
The elimination of the alternative drop-off locations in Harris County severely decreases the
opportunities for both Hispanic and 65 and older voters to safely and conveniently cast their
absentee ballot in person.



    45      With regard to Travis County, Table 1 reveals that in the one zip code in which
county elections officials had planned to add three drop-off locations, zip code 78701 had a
slightly lower percentage of Hispanic registered voters than zip code textit78751, the one

      22
        Harris County’s election office is located at 1001 Preston, Houston, TX, 77002. However,
      the drop-off location for absentee ballot returned in person is the NRG Arena, NRG Parkwy,
      Houston, TX, 77054, and I use this zip code, 77054, for comparison purposes. See "Voting
      by Mail," available at url://www.harrisvotes.com/VotingInfo?lang=en-USVoteByMail (last ac-
      cessed October 4, 2020).



                                                 30
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 32 of 65




remaining zip code with a permissible drop-off site. However, the zip code that had the three
eliminated drop-off sites had a higher percentage of voters aged 65 than the remaining zip
code location with a drop-off site. The elimination of the three alternative drop-off locations
in Travis County severely decreases the opportunities for 65 and older voters to safely and
conveniently cast their absentee ballot in person.
Table 1: Current and Eliminated Absentee Ballot Drop-Off Sites, by Zip Code, Harris and
                                   Travis Counties

              County/ Zip Code Registered Voters        Percent        Percent
                                                        Hispanic       65+
              Harris County
                   77506                  11454             71.1         16.7
                   77049                  15886             43.3         13.5
                   77089                  30114             34.6         19.5
                   77081                  10910             30.4         13.3
                   77084                  52836             27.2         16.3
                   77521                  27381             26.6         18.8
                   77338                  21026             23.7         16.6
                   77091                  14286             16.5         21.8
                   77379                  54772             11.7         21.2
                   77062                  17380             11.6         26.1
                   77054                  11344              8.9          9.2
              Travis County
                   78751                  15162             10.3         7.7
                   78701                   9780             8.6          12.3

Note: The zip code in bold and italics has the county’s remaining (and current) drop-off
location.




    46      Table 2 provides the same analysis, but it conditions on whether a registered voter
(as of June 2020) cast a ballot (of any kind) in the 2016 General Election. It reports, by
zip code for each county, the number of registered voters who cast a ballot in the November
2016 election in each zip code in the county that had a planned drop-off location, as well as
the lone remaining drop-off location, which is highlighted.

                                              31
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 33 of 65




    47      With regard to Harris County, Table 2 reveals that in the 10 zip codes in which
county elections officials had planned to add a drop-off location, all 10 had a greater share of
turnout by Hispanic voters in the 2016 General Election than in the zip code, 77054, that
has a permissible drop-off location in the 2020 General Election. The same is true regarding
voters aged 65 and older: older registered voters comprised a greater share of turnout in the
2016 election across all 10 zip codes than in the lone zip code with a remaining drop-off site,
77054. More importantly, only 5.5% of all votes cast in the 2016 election in 77054 were
absentee ballots, nearly the lowest percentage of all 11 zip codes in Harris County. This
means that voters who voted absentee ballots at higher rates in other zip codes, should they
choose to drop off their absentee ballot in person, will have to travel to a different part of
Houston to do so, rather than being able to do so at a location within their own zip code.



    48      With regard to Travis County, Table 1 reveals that the one zip code in which
county elections officials had planned to add three drop-off locations, 78701, Hispanic voters
comprised a slightly lower percentage of those who turned out in the 2016 General Election
when compared to the zip code, 78751, where voters will have to travel to drop off in person
their absentee ballot, but older voters comprised a greater percent of overall voters in 2016 in
the zip codes losing the drop-off locations compared with the zip code retaining its drop-off
site. In addition, the share of absentee ballots (out of all ballots cast) in the 2016 General
Election was lower in 78751 than the share of absentee ballots cast in the zip code where
Travis County election officials were forced to shutter the three additional drop-off locations.




                                              32
     Table 2: Current and Eliminated Absentee Ballot Drop-Off Sites, by Zip Code, Voters in the 2016 General Election,
                                               Harris and Travis Counties

               County/Zip      Count   Percent    Percent Over   Percent    Percent    Percent     Percent All
                                       Hispanic   65 Year Old    Absentee   Early      Election    in-Person
                                                                            Voting     Day
            Harris County
                77506          4381      68.8         19.7           6.7       58.5       34.8        93.2
                77049          7751      38.0         13.4           4.8       67.6       27.6        95.2
                77089          15633     32.3         21.6           6.5       68.2       25.3        93.5
                77081          4450      26.7         14.7           5.2       61.9       32.9        94.8




33
                77084          26784     23.6         15.6           4.8       69.6       25.6        95.2
                77521          13398     20.7         21.9           6.4       65.7       27.9        93.6
                77338          10293     20.0         17.9           6.0       67.3       26.7        94.0
                77091          7191      13.8         25.1          10.7       65.7       23.6        89.3
                77062          11424      9.9         26.0           9.3       63.0       27.7        90.7
                77379          34784      9.9         21.3           7.8       68.9       23.3        92.2
                77054          5567      8.8           9.8           5.5       70.2       24.4        94.6
            Travis County
                78751          8740       9.8          7.9          3.5        77.2       19.2        96.5
                78701          4535       7.6         13.1          5.7        75.3        19         94.3
                                                                                                                         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 34 of 65
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 35 of 65




7     Conclusion

    49       Registered voters in Texas do not control how quickly their local election officials
respond to absentee ballot requests. Registered voters in Texas do not control how long
it takes USPS to deliver them their absentee ballot, nor how long it takes USPS to return
their completed ballot to their county election officials. Registered voters in Texas do not
control the spread of COVID-19 in their county. And now, should they want to alleviate
any costs born by voters wishing to be able to deliver their absentee ballot in person at a
secure drop-off site, local election officials, due to Governor Abbott’s order, do not control
how many drop-off sites they may locate around their county.



    50       If, as it is expected, that the demand by voters to vote an absentee ballot con-
tinues to rise in the weeks leading up to the November 3, 2020 General Election, potentially
millions of eligible registered voters in Texas will be hindered from dropping off their absentee
ballot off at a drop-off site in their own zip code.



    51       If the COVID-19 pandemic continues unabated in Texas during the next month,
if postal delays with USPS in Texas continue, and if Texas experiences the expected surge
in the demand by voters for absentee ballots, Governor Abbott’s order to limit counties to
a single drop-off location has the potential of disenfranchising millions of eligible registered
voters in Texas who will choose to stay home rather than risk their health by waiting in
inevitably long lines at the sole absentee ballot drop-off location in a county. Furthermore,
particularly in populous counties, the there will be tremendous administrative stress placed
on election officials to keep voters who opt to drop off in person their absentee ballot, as well
as their staff, safe.


                                               34
         Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 36 of 65




    52      In sum, voters in Texas should not have to choose between exercising their fran-
chise and casting an absentee ballot in the most safe and secure manner—in person at a
nearby local drop-off location.



    53      I ask to reserve the right to continue to supplement my declaration in light of
additional facts, data, and testimony.




                                             35
      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 37 of 65




References

Aldrich, John H. 1993. “Rational choice and turnout.” American Journal of Political Science
  (1):246–278.
Amos, Brian, Daniel A. Smith & Casey Ste. Claire. 2017. “Reprecincting and Voting Behav-
  ior.” Political Behavior 39(1):133–156.
Brady, Henry E. & John E. McNulty. 2011. “Turning out to vote: The costs of finding and
  getting to the polling place.” American Political Science Review 105(01):115–134.
Chen, M Keith, Kareem Haggag, Devin G Pope & Ryne Rohla. 2019. Racial Disparities in
  Voting Wait Times: Evidence from Smartphone Data. Technical report National Bureau
  of Economic Research.
Haspel, Moshe & H Gibbs Knotts. 2005. “Location, location, location: Precinct placement
  and the costs of voting.” The Journal of Politics 67(2):560–573.
Herron, Michael C. & Daniel A. Smith. 2012. “Souls to the Polls: Early Voting in Florida in
  the Shadow of House Bill 1355.” Election Law Journal 11(3):331–347.
Herron, Michael C. & Daniel A. Smith. 2014. “Race, Party, and the Consequences of Restrict-
  ing Early Voting in Florida in the 2012 General Election.” Political Research Quarterly
  67(3):646–665.
Herron, Michael C. & Daniel A. Smith. 2015. “Precinct Closing Times in Florida During the
  2012 General Election.” Election Law Journal 14(3):220–238.
Herron, Michael C. & Daniel A. Smith. 2016. “Precinct Resources and Voter Wait Times.”
  Electoral Studies 42:249–263.
Kaplan, Ethan & Haishan Yuan. 2020. “Early Voting Laws, Voter Turnout, and Partisan Vote
  Composition: Evidence from Ohio.” American Economic Journal: Applied Economics
  12(1):32–60.
Kimball, David C. & Brady Baybeck. 2013. “Are All Jurisdictions Equal? Size Disparity in



                                            36
      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 38 of 65




  Election Administration.” Election Law Journal 12(2):130–145.
Leighley, Jan E. & Jonathan Nagler. 2013. Who Votes Now?: Demographics, Issues, In-
  equality, and Turnout in the United States. Princeton University Press.
Li, Quan, Michael J. Pomante II & Scot Schraufnagel. 2018. “Cost of Voting in the American
  States.” Election Law Journal 17(3):234–247.
Mukherjee, Elora. 2009. “Abolishing the time tax on voting.” Notre Dame L. Rev. 85:177.
Rosenstone, Steven J. & Raymond E. Wolfinger. 1978. “The effect of registration laws on
  voter turnout.” American Political Science Review 72(1):22–45.
Stein, Robert M, Christopher Mann, Charles Stewart III, Zachary Birenbaum, Anson Fung,
  Jed Greenberg, Farhan Kawsar, Gayle Alberda, R Michael Alvarez, Lonna Atkeson et al.
  2020. “Waiting to vote in the 2016 presidential election: Evidence from a multi-county
  study.” Political Research Quarterly 73(2):439–453.
Tokaji, Daniel P & Ruth Colker. 2007. “Absentee voting by people with disabilities: Pro-
  moting access and integrity.” McGeorge L. Rev. 38:1015–1046.
Verba, Sidney, Kay Lehman Schlozman & Henry E. Brady. 1995. Voice and equality: Civic
  voluntarism in American politics. Cambridge, MA: Harvard University Press.




                                            37
      Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 39 of 65




A    Appendix

Table 3: Registered Voters with With and Without an Absentee Ballot Drop-Off Location
                in the Zip Code in which they are Registered, by County

          County Name        Out of Office    In   Office   Percent Out of
                             Zip Code         Zip Code      Office Zip Code
          Dallas               1345000            681             99.9
          Harris               2379025          11344             99.5
          McLennan              142529            960             99.3
          Tarrant              1154405           8662             99.3
          El Paso               467122           4624             99.0
          Nueces                201138           2437             98.8
          Travis                808485          15162             98.2
          Bexar                1106322          24149             97.9
          Lubbock               172435           4392             97.5
          Potter                 54090           1445             97.4
          Montgomery            336807          10625             96.9
          Denton                509524          17972             96.6
          Collin                583688          22068             96.4
          Lipscomb                1885            78              96.0
          Palo Pinto             17622            726             96.0
          Montague               12862            574             95.7
          Fort Bend             436603          20888             95.4
          Jefferson             139853           7279             95.1
          Hidalgo               359423          20114             94.7
          Galveston             205607          12235             94.4
          Williamson            332403          20750             94.1
          Knox                    2195            178             92.5
          Brazoria              195155          18348             91.4
          Smith                 128055          12426             91.2
          Hartley                 2528            256             90.8
          Gregg                  63054           7135             89.8
          Bowie                  53221           6143             89.7
          Brazos                104215          12641             89.2
          Wichita                72444           8894             89.1
          Chambers               25863           3454             88.2

                                         38
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 40 of 65




   Bell                178194        24161           88.1
   Hutchinson           11688         1633           87.7
   Grimes               14622         2159           87.1
   Webb                117566        17524           87.0
   Parker               84006        12678           86.9
   Atascosa             24363         3717           86.8
   Bosque               10567         1620           86.7
   San Patricio         35957         5718           86.3
   Cass                 17370         2859           85.9
   Kaufman              64393        11390           85.0
   Cameron             181141        32801           84.7
   Grayson              69839        12640           84.7
   Johnson              85118        15428           84.7
   Randall             74964         13671           84.6
   Hardin               32391         6079           84.2
   Hunt                 46933         9267           83.5
   Wood                 25559        5243            83.0
   Taylor               65595        14417           82.0
   Trinity               9150         2051           81.7
   Henderson            42721         9804           81.3
   Dickens               1050          248           80.9
   Ector                62158        15460           80.1
   Liberty              36053        8939            80.1
   Cherokee             22354         5615           79.9
   Archer                5003         1337           78.9
   Leon                  8873        2418            78.6
   Callahan              7400         2024           78.5
   Harrison             34366        10290           77.0
   Jones                 7131         2157           76.8
   Tom Green            51562        15975           76.3
   Nacogdoches         28568          8966           76.1
   Medina               24078         8090           74.9
   Hudspeth              1495         503            74.8
   Parmer                3306         1118           74.7
   Ellis               84175         28935           74.4
   Van Zandt            27807         9573           74.4
   Waller               24945         8603           74.4

                                39
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 41 of 65




   Yoakum               3213         1104            74.4
   Concho               1233           436           73.9
   Rusk                23130          8219           73.8
   Coryell             28584         10583           73.0
   Hill                16569          6135           73.0
   Midland             63356         23516           72.9
   Wise                31125         11837           72.4
   Fisher               1867           716           72.3
   Upshur              19778          7906           71.4
   San Jacinto         12884          5322           70.8
   Guadalupe           73412         31204           70.2
   Eastland             8148          3554           69.6
   Burnet              22121          9793           69.3
   Robertson            7987          3558           69.2
   Upton                1489           667           69.1
   Milam               10418          4681           69.0
   Limestone            9343          4220           68.9
   Llano               10865          4896           68.9
   Angelina            35151         16431           68.1
   Colorado             9483          4494           67.8
   Comal               71974         34763           67.4
   Karnes               5418          2707           66.7
   Orange              35183         17594           66.7
   Newton               6042          3080           66.2
   Wharton             16545          8558           65.9
   Wheeler             2245           1167           65.8
   Austin              12945          6769           65.7
   Hays                92757         49270           65.3
   Blanco               5717          3057           65.2
   Fannin              13595         7317            65.0
   Anderson            17917         10245           63.6
   Bastrop             30713         18231           62.8
   Crosby               2182          1339           62.0
   Freestone            7374          4655           61.3
   Hood                25836         16386           61.2
   Victoria            33595         21494           61.0
   Red River            4981         3256            60.5

                               40
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 42 of 65




   Rockwall            39819         26052           60.4
   Jasper              13435          9170           59.4
   Falls                5997         4114            59.3
   Fayette             9957           6844           59.3
   Lamar               18348         13051           58.4
   Presidio             2766          1983           58.2
   Live Oak             4197          3112           57.4
   Bandera             9310           6953           57.2
   Morris               4704          3610           56.6
   Duval               4619           3551           56.5
   Lavaca               7507          5791           56.5
   Tyler                7896          6174           56.1
   Wilson              18469         14839           55.4
   Clay                 4249         3443            55.2
   Caldwell            13565         11511           54.1
   Walker              17985         15725           53.4
   Lee                  5675          4968           53.3
   Runnels              3626          3265           52.6
   Refugio              2534          2350           51.9
   Shelby               7688         7615            50.2
   Polk                19388         19306           50.1
   Coke                 1118          1178           48.7
   Comanche            4459           4818           48.1
   Carson              2037           2227           47.8
   Navarro             13761         15111           47.7
   Lampasas             6903          7605           47.6
   Lamb                 3736          4207           47.0
   De Witt              5445          6263           46.5
   Houston              6002         7173            45.6
   Real                 1181          1417           45.5
   Willacy              5674          6913           45.1
   Rains               3499           4307           44.8
   Jackson             4068           5102           44.4
   Hamilton             2415          3256           42.6
   Starr               14265         19268           42.5
   Franklin             2882         3908            42.4
   Oldham                582           793           42.3

                               41
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 43 of 65




   Sabine               3324          4541           42.3
   Madison              3107          4448           41.1
   Gonzales             4948         7355            40.2
   Panola               6580          9857           40.0
   Floyd                1536          2316           39.9
   Castro               1503          2305           39.5
   Matagorda            8462         13003           39.4
   Motley                321           507           38.8
   Brown                8787         14545           37.7
   Frio                 3269          5395           37.7
   Cooke                9399         16608           36.1
   Coleman              2095          3719           36.0
   Jack                 1809          3267           35.6
   Delta                1368          2485           35.5
   Briscoe               356           669           34.7
   Borden                166           318           34.3
   Haskell              1106          2156           33.9
   Hansford             1002          1972           33.7
   Burleson             3967         7952            33.3
   San Saba             1196          2446           32.8
   Throckmorton          379           775           32.8
   Lynn                 1282          2652           32.6
   San Augustine        1897          4042           31.9
   Erath                7173         15844           31.2
   Jim Wells            8216         18142           31.2
   Hopkins              7141         16022           30.8
   Mills                 988          2366           29.5
   Hall                  559          1384           28.8
   Hockley              3838          9586           28.6
   Young                3322          8293           28.6
   Dimmitt              2070          5230           28.4
   Kent                  166           425           28.1
   Zavala               2241          5827           27.8
   Swisher              1066          2806           27.5
   Marion               1984          5339           27.1
   Edwards               388          1062           26.8
   Kerr                 9483         26599           26.3

                               42
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 44 of 65




   Mcmullen              180          517            25.8
   Shackelford           591          1705           25.7
   Cochran               437          1318           24.9
   Hale                 4540         14228           24.2
   Somervell            1555          4869           24.2
   Glasscock             190           600           24.1
   Kimble                703          2279           23.6
   Kenedy                 69           224           23.5
   Goliad               1264          4287           22.8
   Gaines               2089          7150           22.6
   Washington           5268         18017           22.6
   Kendall              7048         24630           22.2
   Calhoun              2815          9895           22.1
   Hardeman              535          1888           22.1
   Brewster             1519          5693           21.1
   Sherman               310          1175           20.9
   Bee                  3249         12408           20.8
   Martin                679         2637            20.5
   Mitchell              864          3523           19.7
   Nolan                1700          6981           19.6
   La Salle              840          3525           19.2
   Moore                1876          7916           19.2
   Winkler               739          3136           19.1
   Uvalde               3198         13744           18.9
   Aransas              3249         14103           18.7
   Mcculloch             943          4295           18.0
   Donley                383         1847            17.2
   Gillespie            3239         16281           16.6
   Pecos                1357          6844           16.5
   Ward                 1065          5586           16.0
   Titus                2495         14814           14.4
   Menard                200          1219           14.1
   Dallam                372          2627           12.4
   Collingsworth         231          1672           12.1
   Terry                 765          5709           11.8
   Scurry               1077          8205           11.6
   Zapata                861          7070           10.9

                               43
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 45 of 65




   Reeves               798           6602           10.8
   Camp                  818         6882            10.6
   Stephens              567         4957            10.3
   Mason                 310         2716            10.2
   Armstrong            145          1292            10.1
   Gray                 1219         10934           10.0
   Stonewall             91           850             9.7
   Garza                 240         2356             9.2
   Irion                 102         1165             8.1
   Culberson            120          1558             7.2
   Terrell               48           624             7.1
   Jeff Davis            112         1513             6.9
   Kleberg              1249         16872            6.9
   Cottle                 69          960             6.7
   Howard               1076         15844            6.4
   Dawson               440           6603           6.2
   Brooks               306          5227             5.5
   Bailey               176           3321            5.0
   Hemphill              114         2194             4.9
   Wilbarger             360         7896             4.4
   Ochiltree            218          4901             4.3
   Crane                 98          2544            3.7
   Schleicher            60          1597             3.6
   Foard                 26           841             3.0
   Maverick             947          31514            2.9
   Kinney                60          2156             2.7
   Val Verde            477          27512            1.7
   Crockett               36         2423             1.5
   Childress             40          3523             1.1
   King                   2            173            1.1
   Deaf Smith            89          8735             1.0
   Jim Hogg               27          3793            0.7
   Roberts                 4           703            0.6
   Reagan                 8          1828             0.4
   Baylor                  5          2320           0.2
   Andrews               10          9941             0.1
   Sterling                1          894             0.1

                               44
Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 46 of 65




   Loving                0             113           0.0
   Sutton                0            2404           0.0




                               45
    Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 47 of 65




B   Curriculum vitae of Daniel A. Smith


     5 October 2020
                                                      DANIEL A. SMITH
                                                       Curriculum Vitae
     Mailing Address                                                           Contact
     Department of Political Science                                           Office: 303 Anderson Hall
     234 Anderson Hall                                                         Phone: 352.273.2346
     PO Box 117325                                                             Fax: 352.392.8127
     University of Florida                                                     Email: electionsmith@gmail.com dasmith@ufl.edu
     Gainesville, FL 32611-7325                                                Homepage: http://people.clas.ufl.edu/dasmith/
                                                                                           www.electionsmith.com
     EDUCATION
     University of Wisconsin-Madison
                Ph.D., Political Science, 1994
                M.A., Political Science, 1989
     The Pennsylvania State University
                B.A., Political Science (Foreign Affairs) & B.A., History (cum laude), 1988
                          University Scholars Program (University Honors)
                          Phi Beta Kappa, Phi Alpha Theta
                          Macro Economics Program, Westminster College, Oxford University, Summer, 1987

     ACADEMIC EMPLOYMENT
     University of Florida, Gainesville
                Professor, Department of Political Science, 2010-
                           Chair, 2017-
                           Graduate Coordinator, 2014-2016
                           Associate Chair, 2013-2014
                           Director, Graduate Program in Political Campaigning, 2007-2011
                           Affiliate Professor, Center for African Studies, 2010-
                           Affiliate Professor, The Bob Graham Center for Public Service, 2013-
                           Internship Coordinator, Department of Political Science, 2005-
                Associate Professor (with tenure), Department of Political Science, 2003-2009
     University of Denver
                Associate Professor (with tenure), Department of Political Science, 2000-2003
                Assistant Professor, Department of Political Science, 1994-2000
                Director, University of Denver/University of Ghana Study Abroad Program, 1995-2002
     University of Ghana
                Senior Fulbright Scholar, Department of Political Science, 2000-01
     West Virginia University
                Visiting Assistant Professor, Department of Political Science, 1993-1994
     Beloit College
                Visiting Lecturer, Warner Mills Teaching Fellow, Department of Government, 1992-1993
     University of Wisconsin-Madison
                Teaching Assistant, Department of Political Science, 1988; 1990-1991
                Research Assistant, Center on Wisconsin Strategy, 1989-1991
                Project Assistant, Department of Political Science, 1989-1990

     RESEARCH FELLOWSHIPS
     University of Florida Term Professor, 2016-2018
     Research Associate, Ghana Center for Democratic Development (CDD-Ghana), Accra, Ghana, Fall 2011
     University of Florida Research Foundation (UFRF) Professor, 2010-2012
     Visiting Scholar, Bill Lane Center for the Study of the North American West, Stanford University, Spring 2007
     Senior Research Scholar, Ballot Initiative Strategy Center, Washington, D.C., Spring 2006
     Senior Fulbright Scholar (Ghana), United States Department of State, 2000-01
     Research Associate, Ghana Center for Democratic Development (CDD-Ghana), Accra, Ghana, 2000-01

     AREAS OF SPECIALIZATION
     American State Politics
               Voting and Elections (Political Campaigns, Campaign Finance, Voting Rights, Redistricting)
               Direct Democracy (Ballot Initiatives and Referendums)
     American Institutions (Political Parties and Interest Groups)
     Politics of Ghana (Voting and Elections)
                                                            46
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 48 of 65



                                                                                                                                  2

COURSES TAUGHT
Intro to American Politics (Undergrad)                                 State and Local Government (Grad & Undergrad)
Interest Group Politics (Undergrad)                                    Political Parties (Grad & Undergrad)
Direct Democracy (Grad & Undergrad)                                    Politics of Campaign Finance (Grad & Undergrad)
Politics of Reform (Grad)                                              Problems of Markets and Governments (Undergrad)

SCHOLARLY PUBLICATIONS
BOOKS
3) Todd Donovan, Daniel A. Smith, Tracy Osborne, and Christopher Z. Mooney. 2015. State and Local Politics: Institutions
         and Reform. 4th edition. Boston (MA): Cengage Learning Wadsworth.
2) Daniel A. Smith and Caroline J. Tolbert. 2004. Educated by Initiative: The Effects of Direct Democracy on Citizens and Political
         Organizations in the American States. Ann Arbor: University of Michigan Press.
1) Daniel A. Smith. 1998. Tax Crusaders and the Politics of Direct Democracy. NY: Routledge.

JOURNAL ARTICLES (current PhD students bold; former PhD students italics; undergrad students italics)
65) Anna Baringer, Michael Herron, and Daniel A. Smith. 2020. “Voting by Mail and Ballot Rejection: Lessons from
          Florida for Elections in the Age of the Coronavirus,” Election Law Journal (September)
          https://doi.org/10.1089/elj.2020.0658
64) Enrijeta Shino and Daniel A. Smith. 2020. “Political Knowledge and Convenience Voting,” Journal of Elections, Public
          Opinion and Parties (August) https://doi.org/10.1080/17457289.2020.1814308.
63) William D. Hicks, Seth C. McKee, and Daniel A. Smith. 2020. “Contemporary Views of Liberal Democracy and the
          2016 Presidential Election.” PS: Political Science (May). https://doi.org/10.1017/S1049096520000918
62) Enrijeta Shino, Michael Martinez, Michael P. McDonald, and Daniel A. Smith. 2020. “Verifying Voter Registration
          Records.” Forthcoming. American Politics Review (May) https://doi.org/10.1177/1532673X20920261.
61) Enrijeta Shino and Daniel A. Smith. 2020. “Mobilizing the Youth Vote? Early Voting on College Campuses.” Election
          Law Journal (June) https://doi.org/10.1089/elj.2019.0596
60) David Cottrell, Michael C. Herron, and Daniel A. Smith. “Voting Lines, Equal Treatment, and Early Voting Check-
          in Times in Florida,” State Politics and Policy Quarterly (August)
          https://journals.sagepub.com/doi/full/10.1177/1532440020943884
59) Charles Bullock, William D. Hicks, M.V. Hood, Seth C. McKee, and Daniel A. Smith. 2020. “The Election of African
          American State Legislators in the Modern South.” Legislative Studies Quarterly (April).
          https://onlinelibrary.wiley.com/doi/10.1111/lsq.12280.
58) Thessalia Merivaki and Daniel A. Smith. 2019. “A Failsafe for Voters? Cast and Rejected Provisional Ballots in North
          Carolina,” Political Research Quarterly 73(1): 65-78.
57) Seth C. McKee, Daniel A. Smith, and M.V. (Trey) Hood. 2018. “The Comeback Kid: Donald Trump on Election
          Day in 2016.” PS: Political Science 52 (2): 239-242.
56) Hannah L. Walker, Michael C. Herron, and Daniel A. Smith. 2019. “North Carolina voter turnout and early voting
         hours in the 2016 General Election.” Political Behavior 41: 841-69.
55) Daniel Biggers and Daniel A. Smith. 2020. “Does Threatening their Franchise Make Registered Voters More Likely
          to Participate? Evidence from an Aborted Voter Purge.” British Journal of Political Science 50(3): 933-954.
54) Brian Amos, Diana Forster, and Daniel A. Smith. 2018. “Who Signs? Ballot Petition Signatures as Political
          Participation,” American Review of Politics 36(2): 19-37.
53) David Cottrell, Michael C. Herron, Javier M. Rodriguez, and Daniel A. Smith. 2019. “Mortality, Incarceration, and
          African-American Disenfranchisement in the Contemporary United States,” American Politics Research 47(2) 195–
          237.
52) Daniel A. Smith, Seth C. McKee, and M.V. (Trey) Hood, III. 2018. “Election Daze: Voting Modes and Voter
          Preferences in the 2016 Presidential Election,” Florida Political Chronicle 25(2): 123-141.
51) Enrijeta Shino and Daniel A. Smith. 2018. “Timing the Habit: Voter Registration and Turnout in the American
          States.” Electoral Studies 51: 72-82.
50) William D. Hicks, Carl E. Klarner, Seth C. McKee, and Daniel A. Smith. 2018. “Revisiting Majority-Minority
          Districts and Black Representation,” Political Research Quarterly 71(2): 408-23.
49) Brian Amos, Daniel A. Smith, and Casey Ste. Claire. 2017. “Reprecincting and Voting Behavior,” Political Behavior
          39(1): 133-156.
48) William D. Hicks, Seth C. McKee, and Daniel A. Smith. 2016. “A Bipartisan Election Reform? Explaining Support
          for Online Voter Registration in the American States,” American Politics Research 44(6): 1008-1036.
47) Michael C. Herron and Daniel A. Smith. 2016. “Race, Shelby County, and the Voter Information Verification Act in
          North Carolina,” Florida State University Law Review 43: 465-506.
46) William D. Hicks, Seth C. McKee, and Daniel A. Smith. 2016. “The Determinants of State Legislator Support for
          Restrictive Voter ID Laws,” State Politics & Policy Quarterly 16(4): 411-431.
45) Michael C. Herron and Daniel A. Smith. 2016. “Precinct Resources and Voter Wait Times,” Electoral Studies 42: 249–
          63.
44) Thessalia Merivaki and Daniel A. Smith. 2016. “Casting and Verifying Provisional Ballots in Florida,” Social Science
          Quarterly 97(3): 729–47.
                                                                47
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 49 of 65



                                                                                                                      3

43) Michael C. Herron and Daniel A. Smith. 2015. “Precinct Closing Times in Florida during the 2012 General
          Election,” Election Law Journal 14: 220-38.
42) William D. Hicks, Seth C. McKee, Mitchell Sellers, and Daniel A. Smith. 2015. “A Principle or a Strategy? Voter
          Identification Laws and Partisan Competition in the American States,” Political Research Quarterly 68: 18-33.
41) Michael C. Herron and Daniel A. Smith. 2014. “Race, Party, and the Consequences of Restricting Early Voting in
          Florida in the 2012 General Election,” Political Research Quarterly 67: 646-65.
40) Josh Brodbeck, Matthew T. Harrigan, and Daniel A. Smith. 2013. “Citizen and lobbyist access to Members of
          Congress: Who gets and who gives?” Interest Groups and Advocacy 2: 323-42.
39) Michael C. Herron and Daniel A. Smith. 2013. “House Bill 1355 and Voter Registration in Florida,” State Politics and
          Policy Quarterly, 13: 279-305.
38) Michael C. Herron and Daniel A. Smith. 2012. “Souls to the Polls: Early Voting in Florida in the Shadow of House
          Bill 1355,” Election Law Journal 11: 331-47.
                      [Winner of the 2013 APSA State Politics and Policy Section’s Best Paper Award]
37) Janine Parry, Daniel A. Smith, and Shayne Henry. 2011. “The Impact of Petition Signing on Voter Turnout,” Political
          Behavior 34: 117-36.
36) Stephanie Slade and Daniel A. Smith. 2011. “Obama to Blame? African American Surge Voters and the Ban on
          Same-Sex Marriage in Florida,” The Forum 9(2), Article 6: http://www.bepress.com/forum/vol9/iss2/art6.
35) Daniel A. Smith. 2011. “Generating Scholarship from Public Service: Media Outreach, Nonprofit Foundation
          Service, and Legal Expert Consulting,” PS: Political Science & Politics 44: 255-9.
34) Josh Huder, Jordan Ragusa, and Daniel A. Smith. 2011. “The Initiative to Shirk? The Effects of Ballot Measures
          on Congressional Voting Behavior,” American Politics Research 39 (3): 582-610.
33) Daniel A. Smith, Caroline J. Tolbert, and Amanda Keller. 2010. “Electoral and Structural Losers and Support for a
          National Referendum in the U.S.” Electoral Studies 29: 509-520.
32) Daniel A. Smith and Caroline J. Tolbert. 2010. “Direct Democracy, Public Opinion, and Candidate Choice,” Public
          Opinion Quarterly 74: 85-108.
31) Caroline Tolbert, Daniel A. Smith, and John Green. 2009. “Mass Support for Redistricting Reform: District and
          Statewide Representational Winners and Losers.” Political Research Quarterly 62: 92-109.
30) Todd Donovan, Caroline J. Tolbert, and Daniel A. Smith. 2009. “Political Engagement, Mobilization, and Direct
          Democracy,” Public Opinion Quarterly 73: 98-118.
29) Daniel A. Smith. 2009. “An Americanist in Africa,” PS: Political Science & Politics 42 (4): 827-33.
28) Beatrix Allah-Mensa, Kevin S. Fridy, Daniel A. Smith, and Ukoha Ukiwo. “2009 APSA Workshop on African Elections
          and Democracy,” PS: Political Science & Politics. 42 (4): 827-33. [Editors of a Special Symposium on the 2009 APSA
          Workshop in Ghana].
27) Todd Donovan, Caroline Tolbert, and Daniel A. Smith. 2008. “Priming Presidential Votes by Direct Democracy,” Journal
          of Politics 70: 1217-31.
26) Daniel A. Smith and Dustin Fridkin. 2008. “Delegating Direct Democracy: Interparty Legislative Competition and
          the Adoption of the Initiative in the American States,” American Political Science Review 102: 333-50.
25) Eric Heberlig, Bruce Larson, Daniel A. Smith, and Kristen Soltis. 2008. “Look Who’s Coming to Dinner: Direct
          versus Brokered Member Campaign Contributions to the NRCC.” American Politics Research 36 433-450.
24) Daniel A. Smith and Caroline J. Tolbert. 2007. “The Instrumental and Educative Effects of Ballot Measures:
          Research on Direct Democracy in the American States.” State Politics and Policy Quarterly 4: 417-446.
23) Daniel A. Smith. 2007. “Representation and the Spatial Bias of Direct Democracy,” University of Colorado Law Review
          78 (4): 1395-1434.
22) Daniel A. Smith and Caroline J. Tolbert, and Daniel Bowen. 2007. “The Educative Effects of Direct Democracy: A
          Research Primer for Legal Scholars,” University of Colorado Law Review 78 (4): 1371-94.
21) Daniel A. Smith, Matthew DeSantis, and Jason Kassel. 2006. “Same-Sex Marriage Ballot Measures and the 2004
          Presidential Election,” State and Local Government Review 38 (2): 78-91.
20) Caroline J. Tolbert and Daniel A. Smith. 2006. “Representation and Direct Democracy in the United States.”
          Representation: The Journal of Representative Democracy 42 (1): 25-44.
19) Elizabeth Garrett and Daniel A. Smith. 2005. “Veiled Political Actors and Campaign Disclosure Laws in Direct
          Democracy.” Election Law Journal 4 (4) 295-328.
18) Caroline J. Tolbert and Daniel A. Smith. 2005. “The Educative Effects of Ballot Initiatives on Voter Turnout.”
          American Politics Research 33 (2): 283-309.
17) Daniel A. Smith. 2004. “Peeling Away the Populist Rhetoric: Toward a Taxonomy of Anti-Tax Ballot Initiatives.”
          Journal of Public Budgeting and Finance 24 (4): 88-110.
16) Daniel A. Smith. 2003. “Overturning Term Limits: The Legislature’s Own Private Idaho?” PS: Political Science &
          Politics 36 (2): 215-220.
15) Caroline J. Tolbert, Ramona McNeal, and Daniel A. Smith. 2003. “Enhancing Civic Engagement: The Effect of
          Direct Democracy on Political Participation and Knowledge.” State Politics and Policy Quarterly 3 (1): 23-41.
14) Daniel A. Smith. 2003. “Distorted by Outside Money: National Parties and the Race for Colorado’s Seventh
          Congressional District,” PS: Political Science & Politics 36 (3) PSOnline E-Symposium
          <http://journals.cambridge.org/action/displayAbstract?aid=164256>.

                                                          48
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 50 of 65



                                                                                                                               4

13) Daniel A. Smith and Joseph Lubinski. 2002. “Direct Democracy during the Progressive Era: A Crack in the
          Populist Veneer?” Journal of Policy History 14 (4): 349-83.
12) Jonathan Temin and Daniel A. Smith. 2002. “Media Matters: Evaluating the Role of the Media in Ghana’s 2000
          Elections.” African Affairs 101: 585-605.
11) Daniel A. Smith. 2002. “Consolidating Democracy? The Structural Underpinnings of Ghana’s 2000 Elections.”
          Journal of Modern African Studies 40 (4): 1-30.
10) Daniel A. Smith. 2002. “Ghana’s 2000 Elections: Consolidating Multi-Party Democracy.” Electoral Studies 21 (3): 519-
          26.
9) Daniel A. Smith and Caroline Tolbert. 2001. “The Initiative to Party: Partisanship and Ballot Initiatives in California.”
          Party Politics 7 (6): 781-99.
8) Caroline Tolbert, John Grummel, and Daniel A. Smith. 2001. “The Effect of Ballot Initiatives on Voter Turnout in
          the American States.” American Politics Research 29 (6): 625-48.
7) Daniel A. Smith. 2001. “Homeward Bound? Micro-Level Legislative Responsiveness to Ballot Initiatives.” State Politics
          and Policy Quarterly 1 (1): 50-61.
6) Daniel A. Smith and Robert J. Herrington. 2000. “The Process of Direct Democracy: Colorado’s 1996 Parental
          Rights Amendment.” Social Science Journal 37 (2): 179-94.
5) Daniel A. Smith. 1999. “Reevaluating the Causes of Proposition 13.” Social Science History 23 (2): 173-210.
4) Daniel A. Smith and Nathaniel Golich. 1998. “Some Unintended Consequences of TABOR.” Comparative State
          Politics 19 (6): 33-40.
3) Daniel A. Smith, Kevin M. Leyden, and Stephen A. Borrelli. 1998. “Predicting the Outcomes of Presidential
          Commissions: Evidence from the Johnson and Nixon Years,” Presidential Studies Quarterly 28 (2): 269-85.
2) Daniel A. Smith. 1996. “Populist Entrepreneur: Douglas Bruce and the Tax and Government Limitation Moment in
          Colorado, 1986-1992,” Great Plains Research 6 (2): 269-94.
1) Daniel A. Smith. 1993: “Removing the Pluralist Blinders: Labor-Management Councils and Industrial Policy in the
          American States,” Economic Development Quarterly 7 (4): 373-89.

UNDER REVIEW (current PhD students bold; former PhD students italics; current undergrad students italics)
1)   Enrijeta Shino, Mara Suttmann-Lea, and Daniel A. Smith, “Voting by Mail in a VENMO World: Assessing Rejected
     Absentee Ballots in Georgia.” Revise and Resubmit.
2)   “Election Administration and Public Records Responsiveness,” (with Enrijeta Shino, Anna Baringer, Justin
     Eichermuller, and William Zelin).

BOOK CHAPTERS (current PhD students bold; former PhD students italics; current undergrad students italics)
28) Thessalia Merivaki and Daniel A. Smith. 2019. “Challenges in Voter Registration,” in The Future of Election
         Administration, Mitchell Brown, Kathleen Hale, and Bridgett A. King, eds. New York: Palgrave/Macmillan.
27) Seth C. McKee and Daniel A. Smith. 2019. “Trump Territory,” in Florida and the 2016 Election of Donald J. Trump,
         Matthew Corrigan and Michael Binder, eds. Gainesville: University of Florida Press (49-75).
26) Daniel A. Smith, Brian Amos, Daniel Maxwell, and Tyler Richards. 2019. “Rigged? Assessing Election
         Administration in Florida's 2016 General Election,” in Florida and the 2016 Election of Donald J. Trump, Matthew
         Corrigan and Michael Binder, eds. Gainesville: University of Florida Press (pp. 154-74).
25) Daniel A. Smith, Dillon Boatner, Caitlin Ostroff, Pedro Otálora, and Laura Uribe, “Early Bird Special:
         Convenience Voting in Florida’s 2016 General Election,” in Florida and the 2016 Election of Donald J. Trump,
         Matthew Corrigan and Michael Binder, eds. Gainesville: University of Florida Press (pp.134-53).
24) Michael C. Herron, Daniel A. Smith, Wendy Serra, and Joseph Bafumi. 2017. “Wait Times and Voter Confidence:
         A Study of the 2014 General Election in Miami-Dade County,” in The American Election 2014: Contexts and
         Consequences, Tauna Sisco, Christopher Galdieri, and Jennifer Lucas, eds. Akron, OH: University of Akron Press
         (pp. 107-122).
23) Joseph T. Eagleton and Daniel A. Smith. 2015. “Drawing the Line: Public Support for Amendments 5 and 6,” in
         Jigsaw Puzzle Politics in the Sunshine State, Seth C. McKee, ed. Gainesville, FL: University Press of Florida (pp. 109-
         25).
22) Diana Forster and Daniel A. Smith. 2014. “A Climate for Change? Environmental Ballot Measures,” in U.S. Climate
         Change Policy and Civic Society, Yael Wolinsky-Nahmias, ed. Washington, DC: C.Q. Press.
21) Daniel A. Smith. 2014. “Direct Democracy,” in The Encyclopedia of Political Thought, Michael T. Gibbons, ed. Oxford:
         Wiley-Blackwell.
20) William Hicks and Daniel A. Smith. 2013. “State Campaigns and Elections,” in The Oxford Handbook of State and
         Local Government, Donald Haider-Markel, ed. New York: Oxford University Press.
19) Daniel A. Smith. 2012. “Direct Democracy: Regulating the ‘Will of the People,’” in Matthew J. Streb, ed., Law and
         Election Politics: The Rules of the Game, 2nd ed. New York: Routledge.
18) Daniel A. Smith. 2011. “Direct Democracy in Colorado: A Historical Perspective,” in Courtenay Daum, Robert
         Duffy, and John Straayer, eds., State of Change: Colorado Politics in the Twenty-first Century. Boulder: University of
         Colorado Press.
17) Daniel A. Smith. 2010. “Direct Democracy and Candidate Elections,” in Stephen C. Craig and David Hill, The
          Electoral Challenge: Theory Meets Practice, 2nd edition. Washington, DC: CQ Press.
                                                              49
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 51 of 65



                                                                                                                     5

16) Daniel A. Smith. 2010. “Financing Ballot Measures in the U.S.,” in Karin Gilland-Lutz and Simon Hug, eds.,
         Financing Referendum Campaigns. New York: Palgrave.
15) Daniel A. Smith. 2008. “Direct Democracy and Campaigns,” in Shaun Bowler and Amihai Glazer, eds., Direct
         Democracy’s Impact on American Political Institutions. New York: Palgrave.
14) Todd Donovan and Daniel A. Smith. 2008. “Identifying and Preventing Signature Fraud on Ballot Measure
         Petitions,” in Michael Alvarez, Thad E. Hall, and Susan D. Hyde, eds., Election Fraud: Detecting and Deterring
         Electoral Manipulation. Washington, DC: Brookings.
13) Daniel A. Smith. 2008. “Direct Democracy and Election and Ethics Laws,” in Bruce Cain, Todd Donovan, and Caroline
         Tolbert, eds, Democracy in the States: Experiments in Elections Reform. Washington, DC: Brookings.
12) Daniel A. Smith. 2007. “Ballot Initiatives,” in Gary Anderson and Kathryn Herr, eds., Encyclopedia of Activism and
         Social Justice. Thousand Oaks, CA: Sage Publications, Inc.
11) Raymond J. La Raja, Susan E. Orr, and Daniel A. Smith. 2006. “Surviving BCRA: State Party Finance in 2004,” in
         John Green and Daniel Coffey, eds., The State of the Parties (5th edition). Lanham, MD: Rowman and Littlefield.
10) Daniel A. Smith. 2006. “Initiatives and Referendums: The Effects of Direct Democracy on Candidate Elections,” in
         Steven Craig, ed., The Electoral Challenge: Theory Meets Practice. Washington, D.C.: CQ Press.
9) Daniel A. Smith (with Sure Log). 2005. “Orange Crush: Mobilization of Bias, Ballot Initiatives, and the Politics of
         Professional Sports Stadia,” in David McCuan and Stephen Stambough, eds., Initiative-Centered Politics. Durham,
         NC: Carolina Academic Press.
8) Daniel A. Smith. 2005. “The Initiative to Party: The Role of Parties in State Ballot Initiatives,” in David McCuan and
         Stephen Stambough, eds., Initiative-Centered Politics. Durham, NC: Carolina Academic Press.
7) Daniel A. Smith. 2004. “Strings Attached: Outside Money in Colorado’s Seventh Congressional District,” in David
         Magleby and Quin Monson, eds., The Last Hurrah? Washington, D.C.: Brookings.
6) Daniel A. Smith. 2002. “Direct Democracy and Its Critics,” in Peter Woolley and Albert Papa, eds., American Politics:
         Core Argument/Current Controversy. 2nd ed. Englewood Cliffs, NJ: Prentice Hall.
5) Daniel A. Smith. 2001. “Campaign Financing of Ballot Initiatives in the American States,” in Larry Sabato, Bruce
         Larson, and Howard Ernst, eds., Dangerous Democracy? The Battle Over Ballot Initiatives in America. Lanham, MD:
         Rowman and Littlefield.
4) Daniel A. Smith. 2001. “Special Interests and Direct Democracy: An Historical Glance,” in M. Dane Waters, ed., The
         Battle Over Citizen Lawmaking. Durham, NC: Carolina Academic Press.
3) Daniel A. Smith and Jonathan Temin. 2001. “The Media and Ghana’s 2000 Elections,” in Joseph Ayee, ed., Deepening
         Democracy in Ghana: Politics of the 2000 Elections, Volume 1 (Thematic Studies). Accra: Freedom Publications.
2) Daniel A. Smith. 2001. “The Politics of Upper East and the 2000 Ghanaian Elections,” in Joseph Ayee, ed., Deepening
         Democracy in Ghana: Politics of the 2000 Elections, Volume 2 (Constituency Studies). Accra: Freedom Publications.
1) Daniel A. Smith. 1998. “Unmasking the Tax Crusaders,” in Bruce Stinebrickner, ed., Annual Editions: State & Local
         Government. 9th ed. Guilford, CT: Dushkin/McGraw-Hill, 83-85 [Reprinted].

RESEARCH GRANTS, CONTRACTS, HONORS, AND AWARDS
38) University Scholars Program Grant (advising Emily Boykin and Jenna Tingum), University of Florida, “Spanish
          Language Materials, Administrative Compliance, and Hispanic Voting in Florida.” Fall 2019/Spring 2020.
37) CLAS Scholars Program Grant (advising William Zelin), University of Florida, “The Effect of Natural Disasters on
          Voter Turnout.” Fall 2019/Spring 2020.
36) Gill Foundation Grant, “LGBT Issues in Florida,” Spring 2018 (Co-PI, Michael Martinez).
35) University of Florida Term Professorship, 2017-2019.
34) University Scholars Program Grant (advising Pedro Otálora), University of Florida, “Political Participation of
          Native-Born and Naturalized Citizens in Miami-Dade.” Summer/Fall 2017.
33) Ruben Askew Scholar Award (advising Wendy Serra), Bob Graham Center, University of Florida, Summer 2016.
32) Emerging Scholars Program (advising Anthony Rychkov), University of Florida, “The Timing of Voter Registration
          and Turnout,” Spring/Summer 2016.
31) University Scholars Program Grant (advising Casey Ste. Claire), University of Florida, College of Liberal Arts &
          Sciences, “Reprecincting and Voter Turnout,” Fall 2015/Spring 2016.
30) University Scholars Program Grant (with Frances Chapman), University of Florida, College of Liberal Arts &
          Sciences, “Truing or Suppressing the Vote? Private Voter Challenges in Florida,” Fall 2013/Spring 2014.
29) Best Paper Award presented in 2012 by the APSA Organized Section on State Politics and Policy: “Souls to the
          Polls: Early Voting in Florida in the Shadow of House Bill 1355,” 2013 (with Michael Herron).
28) University Scholars Program Grant (with Bryce Freeman), University of Florida, College of Liberal Arts & Sciences,
          “Impact of Voter Suppression on Political Participation,” Spring 2013.
27) The William and Flora Hewlett Foundation, “Popular Support and Conditions for the Passage of Ballot Measures,”
          June 2013.
26) Advancement Project, “Congestion at the Polls: A Study of Florida Precincts in the 2012 General Election,” June
          2013 (with Michael Herron).
25) Co-Principal Investigator, “Trans-Saharan Professionals Program,” United States Department of State, Bureau of
          Educational and Cultural Affairs, S-ECAPPE-10-GR-231 (DT), September 2010-August 2012.

                                                         50
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 52 of 65



                                                                                                                         6

24) University of Florida Research Foundation (UFRF) Professor, 2010-2012 (annual salary supplement and research
         funding).
23) Co-Principal Investigator, American Political Science Association Workshop on Elections and Democracy, University of
         Ghana at Legon, Ghana, Summer 2009, funded by Mellon Foundation.
22) Best Paper Award presented in 2006 by the APSA Organized Section on State Politics and Policy: “Do State-Level
         Ballot Measures Affect Presidential Elections?” (with Caroline Tolbert and Todd Donovan).
21) Research Grant, “Did Gay Marriage Re-Elect George W. Bush?” University of Florida, College of Liberal Arts &
         Sciences, Summer 2005.
20) University Scholars Program Grant (with Kirsten Soltis), University of Florida, College of Liberal Arts & Sciences,
         “Money and the Member: An Analysis of Fundraising in Congressional Politics in the Post-Campaign Finance
         Reform Era,” Fall 2005.
19) Research Grant, “Mobilization Effects of Ballot Measures in Colorado, Florida, Ohio, and Nevada,” Ballot Initiative
         Strategy Center, Fall 2004.
18) Research Grant, “Mobilization Effects of Gay Marriage Ban in Ohio,” Ballot Initiative Strategy Center, Fall 2004.
17) Research and Travel Grant, Pew Charitable Trusts, “Veiled Political Actors,” Daniel Lowenstein, Kim Alexander,
         Robert Stern, Tracy Western, and Joseph Doherty, Principle Investigators, Fall 2003.
16) Travel Grant, College of Liberal Arts and Sciences, University of Florida, “Initiative and Referendum Campaigns,” Fall
         2003.
15) Research Grant, Pew Charitable Trusts, “Outside Money: Colorado’s 7th Congressional District,” David Magleby,
         Principal Investigator, Fall 2002.
14) Faculty Research Fund, “Ballot Initiatives during the Progressive Era,” University of Denver, Fall 2002.
13) Research Grant, American Political Science Association, “Ballot Initiatives during the Progressive Era: Evidence from
         California, 1912-1920,” Summer 2002.
12) Research Grant, Colorado Endowment for the Humanities, “The ‘Golden Era’ of Direct Democracy? Colorado’s Election
         of 1912,” (R017-0300-010) (with Joseph Lubinski), Spring 2000.
11) Partners in Scholarship: 2000 Winter Quarter Project Proposal, “The ‘Golden Era’ of Direct Democracy? Evidence
         from the Colorado Election of 1912,” University of Denver, with Joseph Lubinski).
10) Rosenberry Fund, “Direct Democracy in Colorado,” University of Denver, Spring 1999.
9) Best Paper, Charles Redd Politics of the American West, “Howard Jarvis, Populist Entrepreneur: Reevaluating Causes
         of Proposition 13,” Western Political Science Association, Los Angeles, March 20, 1998.
8) Faculty Research Fund, “Ballot Warriors: Citizen Initiatives in the 1990s,” University of Denver, Fall 1997.
7) Partners in Scholarship: 1997 Winter Quarter Project Proposal, “The Process of Direct Democracy: Parental Rights
         Amendment,” University of Denver, with Robert Herrington, Winter 1997.
6) Faculty Research Fund, “Faux Populism: Populist Entrepreneurs and Populist Moments,” University of Denver, Fall
         1996.
5) International Small Grants, “Election Monitor: Ghana Presidential and Parliamentary 1996 Elections,” Office of
         Internationalization, University of Denver, Fall 1996.
4) Faculty Research Fund, “Populist Prophets and the Mass Appeal of Direct Democracy,” Program Support Services,
         University of Denver, Spring 1995.
3) Research Grant, Institute for Public Affairs, West Virginia University, Summer 1994.
2) Senate Research Travel Grant, Faculty Development Fund, West Virginia University, Fall 1994.
1) Research Travel Grant, Robert LaFollette Institute of Public Affairs, University of Wisconsin-Madison, Fall 1992.

TECHNICAL REPORTS & OTHER SCHOLARLY PUBLICATIONS
27) Daniel A. Smith, “Audit of Assignment of Registered Voters to New, Court-Ordered House of Delegates Districts,”
            Virginia Secretary of State (with Michael P. McDonald), Spring 2019.
26) Daniel A. Smith, “Vote-by-Mail Ballots Cast in Florida,” A Report Commissioned by ACLU Florida, August 2018.
25) Michael C. Herron and Daniel A. Smith, “Congestion at the Polls: A Study of Florida Precincts in the 2012 General
            Election,” A Report Commissioned by Advancement Project, Washington, DC, June 24, 2013. Available:
            http://www.advancementproject.org/news/entry/voters-of-color-faced-longest-wait-times-in-florida.
24) Michael C. Herron and Daniel A. Smith, “Florida’s 2012 General Election under HB 1355: Early Voting,
            Provisional Ballots, and Absentee Ballots,” League of Women Voters Florida, January 2013.
23) Daniel A. Smith, “The Re-demarcation and Reapportionment of Parliamentary Constituencies in Ghana,” Ghana
            Center for Democratic Development (CDD-GHANA), Vol. 10 (2): October, 2011. Available:
            http://www.cddghana.org/documents/Vol.%2010,%20No.%202.pdf
22) Daniel A. Smith. 2010. “Educative Effects of Direct Democracy: Evidence from the US States,” Memorandum
         requested by the British House of Lords, Constitution Committee, January 4. Available:
         http://www.publications.parliament.uk/pa/ld200910/ldselect/ldconst/99/99we14.htm.
21) Daniel A. Smith. 2006. “Money Talks: Ballot Initiative Spending in 2004.” Ballot Initiative Strategy Center, June.
         Available: http://ballot.org.
20) Daniel A. Smith. 2006. “Ballot Initiatives, Tax Issues,” in Larry Sabato and Howard Ernst, eds., Encyclopedia of
         American Political Parties and Elections. New York: Facts on File.

                                                           51
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 53 of 65



                                                                                                                              7

19) Daniel A. Smith. 2004. “Direct Democracy,” in David Wishart, ed., Encyclopedia of the Great Plains. Lincoln: University
         of Nebraska Press.
18) Daniel A. Smith and Caroline J. Tolbert. 2003 “Educated by Initiative,” Campaigns and Elections, August, p. 31.
17) Elizabeth Garrett, and Daniel A. Smith. 2003. “Veiled Political Actors: The Real Threat to Campaign Disclosure
         Statutes” (July 22). USC Law and Public Policy Research Paper No. 03-13 http://ssrn.com/abstract=424603.
16) Daniel A. Smith. 2003. “Ballot Initiatives and the (Sub)Urban/Rural Divide in Colorado,” in Daphne T. Greenwood,
         ed., Colorado’s Future: Meeting the Needs of a Changing State. Colorado Springs: Center for Colorado Policy Studies.
15) Daniel A. Smith. 2003. “The Colorado 7th Congressional District,” in David B. Magleby and Quin Monson, eds., The
         Last Hurrah? Provo, UT: Center for the Study of Elections and Democracy.
14) Stan Elofson, Daniel A. Smith, Jennifer Berg, and Joseph Lubinski. 2002. “A Listing of Statewide Initiated and
         Referred Ballot Proposals in Colorado, 1912-2001.” Issue Brief No. 02-02. (March 5) Colorado Legislative Council,
         Colorado General Assembly, Denver. [Revised Edition].
13) Daniel A. Smith. 2001. “Howard Jarvis’ Legacy? An Assessment of Antitax Initiatives in the American States.” State
         Tax Notes 22: 10 (December): 753-764.
12) Daniel A. Smith. 2001. “The Structural Underpinnings of Ghana’s December 2000 Elections.” Critical Perspectives,
         No. 6. Ghana Center for Democratic Development (CDD-Ghana), Accra, Ghana.
11) Daniel A. Smith, Jonathan Temin, and Kwaku Nuamah. 2001. “Media Coverage of the 2000 Election: A Report on
         the Media Coverage of Election 2000 (May 2000-Janurary 2001).” Research Paper, No. 8. Ghana Center for
         Democratic Development (CDD-Ghana), Accra, Ghana.
10) Daniel A. Smith. 2000. “Election 2000: Debating the Issues?” Briefing Paper, Volume 2, Number 4, Ghana Center for
         Democratic Development (CDD-Ghana), Accra, Ghana.
9) Daniel A. Smith. 2000. “Growth and Transportation Ballot Measures in Colorado,” in Floyd Ciruli, ed., Moving Visions:
         Next Steps Toward Growing Smart. Denver: Gates Family Foundation.
8) Stan Elofson, Daniel A. Smith, Jennifer Berg, and Joseph Lubinski. 2000. “A Listing of Statewide Initiated and
         Referred Ballot Proposals in Colorado, 1912-2000.” Issue Brief No. 8. (December) Colorado Legislative Council,
         Colorado General Assembly, Denver. [updated 2002, 2004, 2006, 2008]
7) Daniel A. Smith. 2000. “Progressives and the Initiative Process: A Call to Arms.” Ballot Initiative Strategy Center (BISC).
6) Daniel A. Smith and Joseph Lubinski. 2000. “Sponsoring ‘Counter-Majoritarian’ Bills in Colorado.” Ag Journal.
         (September): 12-13.
5) Daniel A. Smith. 1998. “Unmasking the Tax Crusaders.” State Government News. 41:2 (March): 18-21.
4) Daniel A. Smith. 1997. “Howard Jarvis, Populist Entrepreneur,” Working Paper, 97-8, Institute of Governmental
         Studies, University of California - Berkeley.
3) Daniel A. Smith. 1995. “The West Virginia Labor-Management Advisory Council,” The West Virginia Public Affairs
         Reporter. 12:4 (Winter): 1-11.
2) Daniel A. Smith. 1992. “A Tale of Five Cities,” The La Follette Policy Report. 5 (Fall): 18-21.
1) Daniel A. Smith. 1991. “Emerging Skill Needs in the Wisconsin Non-Automotive Engines Industry,” Commissioned
         by the Wisconsin Board of Vocational, Technical, and Adult Education, Working Paper, Center on Wisconsin
         Strategy, University of Wisconsin-Madison.

OUTSIDE ACTIVITIES: BOARDS/EXPERT WITNESS/POLITIAL CONSULTANT/INVITED
      TESTIMONY/MISCELANEOUS
President, ElectionSmith www.electionsmith.com (S-Corp) 2006-
Board Member, Ballot Initiative Strategy Center (BISC) www.ballot.org 1999-2019.
Board Member, Common Cause Florida https://www.commoncause.org/florida/ 2014-
Board President, 300 Club https://300clubswimandtennis.com/ 2018-

Domestic Consulting
Expert (written declaration), Dream Defenders, et al. v. DeSantis, et al. Case 4:20-cv-00067-RH-GRJ (US District Court for
         the Northern District of Florida). [Provided written report for plaintiffs analyzing vote by mail records in
         Florida], 2020.
Expert (written declaration), Lewis, et al. v. Hughs. Case 5:20-cv-00577 (US District Court for the Western District of
         Texas). [Provided written report for plaintiffs analyzing vote by mail records in Texas], 2020.
Consulting Expert, Nielsen, et al. v. DeSantis, et al. Case 4:20-cv-00236-MW-MJF (US District Court for the Northern
         District of Florida). [Provided confidential work product for plaintiffs analyzing vote by mail records in
         Florida], 2020.
Expert (written declarations), Gruver, et al. v. Barton, et al. Case 1:19-cv-00121-MW-GRJ (US District Court for the
         Northern District of Florida). [Provided written reports and deposed for plaintiffs analyzing records on the
         impact of SB7066 on Florida residents with felony convictions and outstanding LFOs], 2019-20.
Consultant, Andrew Goodman Foundation [Analysis of on-campus early voting in Florida], 2019.
Consultant, ACLU-Florida [Data analysis of Ex-Felons in Florida], 2019-.
Expert (written declaration), DNC Services Corporation et al. v. Lee et al. Case 4:18-cv-00524-MW-CAS (US District Court
         for the Northern District of Florida) [Provided written report for plaintiffs on Vote by Mail ballots in Florida],
         2019-.
                                                             52
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 54 of 65



                                                                                                                                    8

Expert (written declaration), MOVE Texas Civic Fund, et. al. v. Whitley, et. al. Case 3:19-cv-00041 (US District Court for
         the Southern District of Texas) [Provided written reports for plaintiffs on number of naturalized citizens in
         Texas], 2019.
Expert (written declarations), Fair Fight Action v. Crittenden, Case No. 1:18-cv-05391 (US District Court for the Northern
         District of Georgia) [Retained by plaintiffs to analyze data related to Georgia’s election laws], 2018-.
Expert, The Democratic Party of Georgia v. Crittenden, Case No. 1:18-cv-05443 (US District Court for the Northern District
         of Georgia) [Retained by plaintiffs to analyze data related to the 2018 gubernatorial election], 2018.
Consultant, ACLU-Florida [Provided analysis of Vote by Mail ballots in Florida], 2018.
Expert, Judicial Watch, Inc., Election Integrity Project California, Inc., et al. v. Dean C. Logan, et al. Case No. 2:17-cv-08948-R-SK
         (US District Court for the Central District of California, Western Division). [Retained by defendants (California
         Department of Justice) to analyze data concerning inactive voters], 2018.
Expert (written declaration), Rivera v. Detzner, Case 1:18-cv-61474 (US District Court for the Norther District of Florida)
         [Provided written report for plaintiffs on Puerto Rican population and registered voters in Florida], 2018.
Expert, Thompson et al. v. Merrill, Case No. 2: 16-cv-783 (US District Court for the Middle District of Alabama) [Retained
         by plaintiffs to analyze data related to the discriminatory impact of Alabama’s felony disenfranchisement
         scheme over time], 2018-.
Expert (written affidavit), League of Women Voters of Florida, Inc., et al. v. Detzner, Case No. 4:18-cv-00251-MW-CAS (US
         District Court for the Northern District of Florida) [Provided written report for plaintiffs (LWV) to extend
         early voting in Florida], 2018.
Expert (written affidavit), Ohio A. Philip Randolph Institute, et al. v. Secretary of State, Jon Husted, Case 2:16-cv-00303 (US
         District Court for the Southern District of Ohio, Eastern Division) [Provided written report and deposed for
         plaintiffs (APRI, ACLU OH, Demos) to reinstate registered voters removed by Ohio’s “Supplemental
         Process”], 2017. [Decision, Husted v. APRI, by SCOTUS, July 11, 2018].
Expert (written affidavits), Bellito & ACRU v. Snipes, Case 4:16-cv-61474 (US District Court for the Southern District of
         Florida, Ft. Lauderdale Division) [Provided written expert reports and deposed for intervenors (SEIU, Project
         Vote, Demos) to defend NVRA compliance by Broward Supervisor of Elections, 2017; testified at trial].
Consultant, ACLU, Georgia [Provided analysis of CVAP, VAP, and registered voters in Irwin County, Georgia], 2017.
Consultant, ACLU, Georgia [Provided analysis of proposed redistricting changes to the Georgia House of
         Representatives by the Georgia state legislature], 2017.
Expert (written affidavit), Florida Democratic Party v. Scott, Case 4:16-cv-00626 (US District Court for the Northern District
         of Florida) [Provided written expert report for plaintiff-intervenors (Mi Familia Vota Education Fund) to
         extend voter registration deadline in Florida due to Hurricane Matthew], 2016.
Consultant, ACLU, Georgia [Provided analysis of registration deadline in Georgia due to Hurricane Matthew], 2016.
Expert (written affidavit), Florida Democratic Party v. Detzner, Case 4:16-cv-00607 (US District Court for the Northern
         District of Florida) [Provided written empirical analysis for plaintiff on vote-by-mail ballots cast in Florida],
         2016.
Advisor, “Mad As Hell: Howard Jarvis and the Birth of the Tax Revolt,” Documentary Film by Jason Cohn, Bread and
         Butter Films [Academic Advisor on Jarvis and antecedents of Prop. 13], 2011-16.
Advisor, “Rigged,” Documentary Film by Natasha del Torro, Fusion TV (Naked Truth), 2016. [Winner of the Robert F.
         Kennedy Journalism Award for Best Documentary]. Available: http://tv.fusion.net/story/352548/naked-
         truth-rigged-elections-documentary/.
Advisor, “Voting: Last Week Tonight with John Oliver,” HBO, February 14, 2016. Available:
         https://www.youtube.com/watch?v=rHFOwlMCdto.
Expert (written affidavit), Frank v. Walker, Case 16-3003, 16-3052 (US Court of Appeals for the Seventh Circuit)
         [Provided written empirical analysis for plaintiffs (ACLU) on voter ID and turnout], 2015.
Expert (consultant), Greater Birmingham Ministries v. Alabama, Case 2:15-cv-02193-LSC (US District Court for the
         Northern District of Alabama, Southern Division) [Provided oral empirical analysis for plaintiffs (NAACP
         LDEF) on use of absentee ballots], 2015.
Consultant, America Votes [Provided demographic shift of registered voters analysis for state of Florida], 2015.
Expert (written affidavits), NAACP, et al. v. Husted, et al., 2:14 cv-00404 (US District Court for the Southern District of
         Ohio) [Provided written empirical analysis and deposed for plaintiffs (ACLU) on early in-person absentee
         voting in Ohio], 2014.
Expert (written affidavit), John Sullivan, et al. v. Marni Lin Sawiki, et al., 2013-CA-003122 (20th Judicial Circuit (Lee County,
         FL) [Provided written empirical analysis and deposed on early, absentee, and Election Day vote totals in the
         November 5, 2013 Cape Coral mayoral election], 2014.
Expert (written affidavit), Gateway Retail Center, LLC v. City of Jacksonville, Florida, 3:13-cv1040-J-TJC-JRK (US District
         Court for the Middle District of Florida) [Provided empirical analysis for Gateway Retail Center’s attorneys of
         African American voting during early voting in Duval County in the 2012 General Election], 2013.
Expert (written affidavits), Arcia, et al. v. Detzner, 1:12-cv-22282-WJZ (US District Court for the Southern District of
         Florida) [Provided empirical analysis for Arcia’s attorneys of the Florida Department of State’s various lists of
         “potential non-citizens”], 2012. [Arcia, et al. v. Florida Secretary of State (Defendant-Appellee) and Garcia, et al.
         (Intervenor Defendants), 12-15738 (Appealed in 11th Circuit, from the United States District Court for the
         Southern District of Florida), 2014.
                                                                 53
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 55 of 65



                                                                                                                              9

Elections Analyst, WUFT (TV and Radio), Election Night Coverage, November 6, 2012.
Advisor, “Voters in America: Who Counts?” CNN Documentary Investigation, October 14, 2012.
           http://cnnpressroom.blogs.cnn.com/2012/10/19/voters-in-america-who-counts-joejohnscnn-investigates-
           voter-suppression-voter-fraud/
Expert (written affidavit), Brown v. Detzner 3:12-cv-00852 (US District Court for the Middle District of Florida)
           [Provided empirical analysis for Brown’s attorneys of minority early voting in Duval County during the 2008
           and 2010 general elections and the 2011 Jacksonville mayoral race], 2012.
Expert (written affidavits), Romo v. Scott, No. 2012-CA-000412 (Fla. Cir. Ct., Leon County). [Provided empirical analyses
           and deposed for Coalition’s attorneys of new Congressional redistricting maps submitted and adopted by the
           Florida legislature as well as alternative maps submitted by the The League of Women Voters of Florida, the
           National Council of La Raza, and Common Cause Florida], 2012-14.
Pro Bono Consultant (written work product), League of Women Voters of FL v. Browning, N.D. Fla. (4:11-cv-00628).
           [Provided empirical analysis for LWV’s attorneys (Brennan Center, New York University), assessing the impact
           of Florida’s “third party organization” voter registration requirements], 2012.
Pro Bono Consultant (written work product), Hillsborough Hispanic Coalition, Tampa, Florida, 2012. [Provided empirical
           analysis of the likely racial/ethnic impact of the redistricting maps adopted by the Hillsborough County
           Commission, and provided alternative maps to be submitted by the Hillsborough Hispanic Coalition, in
           anticipation of federal litigation], 2012.
Invited Testimony, U.S. Senate, Judiciary Committee, Subcommittee on the Constitution, Civil Rights and Human Rights,
           “New State Voting Laws II: Protecting the Right to Vote in the Sunshine State,” January 2012.
Expert (written affidavit), Worley v. Detzner, U.S. District Court, N.D. Fla (4:10-cv-00423-RH-WCS). [Provided expert
           opinion to Florida Secretary of State to help defend Election code provisions concerning the reporting,
           registration, and disclosure requirements applicable to political committees (ballot issues)], 2010.
Expert (written affidavit), Citizens Against Slots v. PPE Casino, 999 A.2nd 181 (2010) 415 Md. 117. [Provided empirical
           analysis of the validity rates of the signatures submitted by Citizens Against Slots for a county popular
           referendum], 2010.
Expert (written affidavit), The Independence Institute, et. al. v. Bernie Buescher 1:2010-cv-00609. (US 10th Circuit) [Provided
           empirical analysis for the Office of the Colorado Attorney General to defend Secretary of State’s enforcement
           of public disclosure laws for ballot issue committees], 2009-2010.
Lead Author, “Direct Democracy Scholars” Amicus Brief, Doe v. Reed, 132 S. Ct. 449. [Provided empirical evidence that
           public disclosure of signatures on ballot measures serves sufficiently important governmental interests in order
           to prevent fraudulent signature gathering activities, to limit the deceptive solicitation of signatures, and to
           provide information to voters about ballot measures], 2010.
Expert (written affidavit), Dallman, et al. v. William Ritter and Rich L. Gonzales and Daniel Ritchie, et al 09SA224 (Colorado
           Supreme Court) [Provided empirical analysis for Ritter, Gonzales, and Ritchie of analysis of campaign financing
           of ballot measures], 2009-10.
Expert (written affidavit), Sampson v. Buescher, 08-1389, 08-1415 (US 10th Circuit) [Provided empirical analysis refuting
           claims of barriers to participation in ballot issue campaigns for Office of the Colorado Attorney General,
           defending Secretary of State’s enforcement of disclosure laws], 2007-10.
Consultant, Trust the Voters, Tallahassee, 2006.
Consultant, The Washington State Patrol Troopers Association [Conducted empirical analysis for State Patrol Troopers of the
           validity of signatures collected on ballot issue campaign], 2006.
Expert (written affidavit), The City of Winter Springs, FL v. Seminole County, City of Winter Springs, 2004.
Expert (written affidavit), California Pro-Life Council, Inc. v. Karen Getman, et al. 328 F.3d 1088, 1101 (US 9th Cir) [Provided
           empirical analysis for the Office of the California Attorney General on veiled political actors in California ballot
           measure campaigns], 2004-05.
Expert (written affidavit), Colorado Right to Life Committee, Inc. v. Donetta Davidson 395 F.Supp.2d 1001 (US 10th Circuit)
           [Provided empirical analysis of broadcasted television and direct mail ads in Colorado between 1999-2003 for
           the Office of the Colorado Attorney General], 2004-05.
Invited Testimony, Ballot Initiative Reform, Florida Legislature, 2002; 2003-05.
Invited Testimony Witness, Ballot Initiative Reform, Colorado Legislature, 1999-2000.
Consultant (pro bono), Ad Hoc Committee to Defend Heath Care, Denver, CO, 1998-2000.

International Consulting
Consultant, National Democratic Institute (NDI), Ghana, 2013.
Invited Written Testimony, British House of Lords, Constitution Committee (Direct Democracy), 2010.
Consultant, Institute of International Education (IIE)), New York, 2002-04.
Consultant, Coalition of Domestic Elections Observers (CODEO), Accra, Ghana, 2000-01.
Consultant, International Foundation for Election Systems (IFES), Washington, DC, 1999-2001.
Consultant, International Student Exchange Program (ISEP), Washington, DC, 1995-97.



                                                              54
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 56 of 65



                                                                                                                      10

BOOK REVIEWS & REVIEW ESSAYS
9) Daniel A. Smith. 2008. Review of Dorothy Holland, Donald M. Nonini, Catherine Lutz, Lesley Bartlett, Marla
         Frederick-McGlathery, Thaddeus C. Guldbradsen, and Enrique G. Murillo, Jr., Local Democracy Under Siege:
         Activism, Public Interests, and Private Politics, Perspectives on Politics 6: 386-86.
8) Daniel A. Smith. 2006. Review of Stephen Nicholson, Voting the Agenda: Candidates, Elections, and Ballot
         Propositions, Political Science Quarterly 120: 695-697.
7) Daniel A. Smith. 2005. Review of John Matsusaka, For the Many or the Few? The Initiative, Public Policy, and
         American Democracy, Perspectives on Politics 3: 646-47.
6) Daniel A. Smith. 2000. Review of Shaun Bowler and Todd Donovan, Demanding Choices: Opinion, Voting, and
         Direct Democracy, Social Science Quarterly 81: 1104-1106.
5) Daniel A. Smith. 1999. Review of Shaun Bowler, Todd Donovan, Caroline Tolbert, eds., Citizens as Legislators,
         American Political Science Review 93: 446-447.
4) Daniel A. Smith. 1998. Review of David Ryden, Representation in Crisis, Politics and Policy 26: 514-515.
3) Daniel A. Smith. 1998. Review of Grant Reeher and Joseph Cammarano, eds., Education for Citizenship, H-Pol, H-
         Net. (February).
2) Daniel A. Smith. 1997. Review Essay of William S. K. Reno, Corruption and State Politics in Sierra Leone, and Sahr
         John Kpundeh, Politics and Corruption in Africa, Africa Today 44: 362-365.
1) Daniel A. Smith. 1996. Review of Stephen Lowe, The Kid on the Sandlot: Congress and Professional Sports, 1910-
         1992, Sport History Review 27: 90-92.

TEACHING GRANTS, HONORS, AND AWARDS
Anderson Scholar Award, College of Liberal Arts and Sciences, University of Florida, 2011; 2015; 2016; 2017
Political Science Board of Advisors, “Outstanding Professor Award,” University of Florida, Spring 2008.
Center for Teaching and Learning Technology Grant, “Introduction to American Politics: Web-Based Interactive
           Learning,” University of Denver, Spring, 1997.
Faculty Appreciation Award, Learning Effectiveness Program, University of Denver, April 1997.
Curriculum Diversity Grant, “A Theater History: The Racial and Class Politics of US Drama from Colonization
           Forward,” University of Denver, Winter, 1997.
CORE Development Grant, “Drama of Politics/Politics of Drama,” University of Denver, Summer, 1996.
International Small Grants, “Summer Student Study Abroad Program: University of Ghana at Legon,” Office of
           Internationalization, University of Denver, Spring, 1995.
International Small Grants, “Ghana Study Abroad Program,” Office of Internationalization, University of Denver, Spring,
           1995.

NEWSPAPER OP-EDS, INVITED BLOG POSTS & LETTERS TO THE EDITOR
Op-Ed, “Minor postal delays could disenfranchise thousands of Florida vote-by-mail voters,” Tampa Bay Times, August
         14, 2020 (with Michael Herron).
Op-Ed, “Here’s the problem with mail-in ballots: They might not be counted,” The Washington Post (Monkey Cage), May
         21, 2020 (with Enrijeta Shino and Mara Suttmann-Lea).
Op-Ed, “Your voting habits may depend on when you registered to vote,” Salon, September 24, 2019. [Originally
         appeared in the Conversation] (with Enrijeta Shino).
Invited Blog Post, “Who Votes Provisionally and Why? A Look at North Carolina’s 2016 General Election,” MIT
         Election Science Data Lab, May 2, 2018. (with Lia Merivaki).
Op-Ed, “Do we have a right not to vote? The Supreme Court suggests we don’t,” NY Daily News, June 12, 2018 (with
         Michael C. Herron).
Op-Ed, “If more states start using Ohio’s system, how many voters will be purged?” The Washington Post (Monkey Cage),
         June 17, 2018 (with Michael C. Herron).
Op-Ed, “2-to-1 Registration Advantage for Democrats among 440K New Hispanic Voters In Florida,” Huffington Post,
         October 7, 2016.
Op-Ed, “The Battle Over "One Person, One Vote," Has Just Begun,” The American Prospect, April 18, 2016. (with Carl
         Klarner).
Invited Blog Post, “Party competition is the primary driver of the recent increase in restrictive voter ID laws in the
         American states,” London School of Economics, U.S. Politics and Policy, November 12, 2014.
Op-Ed, “Rejected Ballots in Florida,” Florida Voices, November 4, 2012 (with Michael Herron).
Op-Ed, “High ballot rejection rates should worry Florida voters,” Tampa Bay Times, October 28, 2012 (with Michael
         Herron).
Op-Ed, “Voters need to push back against corporate cash,” St. Petersburg Times, July 13, 2010.
Op-Ed, “A chance for Floridians to redraw rigged districts,” St. Petersburg Times, November 25, 2009.
Op-Ed, “Lawmakers don’t trust voters with the constitution,” Gainesville Sun, October 21, 2006.
Op-Ed, “Jeb Bush’s secret-squirrel hunt? Rocky, that’s just a bunch of Bullwinkle,” Orlando Sentinel, February 23, 2006.
Op-Ed, “Colorado: Independent of Whom?” Ballot Initiative Strategy Center, Ballot Blog, August 29, 2005.
Op-Ed, “Stop Political Fund-Raising Arm,” Gainesville Sun, April 25, 2004 (with Nicole M. James).

                                                          55
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 57 of 65



                                                                                                                      11

Op-Ed, “Committees Hold the Secret to Campaign Financing,” St. Petersburg Times, April 10, 2004 (with Nicole M.
          James).
Letter, “Reform Ballot Initiative and Preserve the People’s Power,” Miami Herald, February 29, 2004.
Op-Ed, “No: The Rich Have Taken Over,” Denver Post, December 1, 2002.
Op-Ed, “The Millionaire’s Club: Why Leave Ballot Initiatives to the Rich?” Denver Post, August 18, 2002 .
Op-Ed, “The Political Consequence of ‘Praying for Peace,’” The Crusading Guide [Accra, Ghana], 12-18 October, 2000.
Letter, “Book’s [Democracy Derailed by David Broder] premise is problematic,” Denver Post, May 28, 2000.
Letter, “Initiative process ignores rural voices,” Denver Rocky Mountain News, March 15, 2000.
Op-Ed, “Progressives need to show initiative on ballot signatures,” Denver Post, January 13, 2000.
Op-Ed, “Colorado should put campaign finance data on the Internet,” Denver Post, November 4, 1998 (with Richard
          Braunstein).
Letter, “Follow the Money,” Washington Post, October 12, 1998.
Op-Ed, “Voters behind rule,” Denver Post, June 21, 1998.
Op-Ed, “Founders crafted safeguards against popular excesses,” Denver Post, May 21, 1995.



CONFERENCE PAPER PRESENTATIONS
“The Electoral Landscape after a Natural Disaster: Hurricane Michael's Effect on Turnout in Florida,” Southern
         Political Science Association Annual Meeting, January 8-11, 2020, San Juan, Puerto Rico (with William A.
         Zelin).
 “The Turnout Effects of Spanish Language Voting Materials,” Southern Political Science Association Annual Meeting,
         January 8-11, 2020, San Juan, Puerto Rico (with Emily Boykin and Jenna Tingum).
“Voter Registration after Parkland and Early Voting on College Campuses,” American Political Science Association,
         Washington, DC, August 28-September 1, 2019 (with Enrijeta Shino).
“Did Ballot Design Oust a US Senator? A Study of the 2018 Election in Florida,” American Political Science
         Association, Washington, DC, August 28-September 1, 2019 (with Michael C. Herron & Michael Martinez).
“Barriers to Registering Returning Citizens in Florida,” American Political Science Association, Washington, DC, August
         28-September 1, 2019.
“Ballot Design, Voter Intentions, and Representation: A Study of the 2018 Midterm Election in Florida,” Election
         Sciences, Reform, and Administration, University of Pennsylvania, July 10-12, 201 (with Michael C. Herron &
         Michael Martinez).
“Mobilizing the Youth Vote? Early Voting on College Campuses in Florida,” 19 th State Politics and Policy Conference at
         the University of Maryland, May 30-June 1, 2019 (with Enrijeta Shino).
“Did Ballot-Design Outs an Incumbent Senator? A Study of the 2018 Midterm Election in Florida,” Midwest Political
         Science Association Annual Meeting, April 4-7, 2019, Chicago (with Michael Herron and Michael Martinez).
“Election Administration and Public Records Responsiveness,” Midwest Political Science Association Annual Meeting,
         April 4-7, 2019, Chicago (with Enrijeta Shino, Anna Baringer, Justin Eichermuller, and William Zelin).
 “Voter Registration after Parkland and Early Voting on College Campuses,” American Political Science Association,
         Washington, DC, August 28-September 1, 2019 (with Enrijeta Shino).
“Did Ballot Design Oust a US Senator? A Study of the 2018 Election in Florida,” American Political Science
         Association, Washington, DC, August 28-September 1, 2019 (with Michael C. Herron & Michael Martinez).
“Barriers to Registering Returning Citizens in Florida,” American Political Science Association, Washington, DC, August
         28-September 1, 2019.
“Ballot Design, Voter Intentions, and Representation: A Study of the 2018 Midterm Election in Florida,” Election
         Sciences, Reform, and Administration, University of Pennsylvania, July 10-12, 201 (with Michael C. Herron &
         Michael Martinez).
“Mobilizing the Youth Vote? Early Voting on College Campuses in Florida,” 19th State Politics and Policy Conference at
         the University of Maryland, May 30-June 1, 2019 (with Enrijeta Shino).
“Did Ballot-Design Outs an Incumbent Senator? A Study of the 2018 Midterm Election in Florida,” Midwest Political
         Science Association Annual Meeting, April 4-7, 2019, Chicago (with Michael Herron and Michael Martinez).
“Election Administration and Public Records Responsiveness,” Midwest Political Science Association Annual Meeting,
         April 4-7, 2019, Chicago (with Enrijeta Shino, Anna Baringer, Justin Eichermuller, and William Zelin).
“Estimating the Differential Effects of Purging Inactive Registered Voters,” American Political Science Association,
         Boston MA, August 28-September 1, 2018 (with Michael C. Herron).
“Estimating the Differential Effects of Purging Inactive Registered Voters,” Election Sciences, Reform, and
         Administration, University of Wisconsin-Madison, July 26-27, 2018 (with Michael C. Herron).
“Exact-Match Voter List Verification and Turnout,” 18th State Politics and Policy Conference at Penn State, June 7-9,
         2018 (with Michael P. McDonald, Pedro Otálora, and Enrijeta Shino).
“Estimating the Differential Effects of Purging Inactive Registered Voters,” at the 18 th State Politics and Policy
         Conference at Penn State, June 7-9, 2018 (with Michael C. Herron).
“Who are Provisional Voters? Evidence from North Carolina,” Midwest Political Science Association Annual Meeting,
         April 5-8, 2018, Chicago (with Lia Merivaki).
                                                         56
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 58 of 65



                                                                                                                      12

“A History and Analysis of Black Representation in Southern State Legislatures,” Symposium on Southern Politics, The
          Citadel, Charleston, South Carolina, March 1-2, 2018 (with Charles S. Bullock III, William D. Hicks, M. V.
          (Trey) Hood III, Seth C. McKee, and Adam Myers).
“Who are Provisional Voters? Evidence from North Carolina,” Southern Political Science Association Annual Meeting,
          January 4-7, 2018, New Orleans (with Lia Merivaki).
“Naturalizing the Party: Party Registration and Voter Turnout of Foreign-Born Citizens,” State of the Party: 2016 &
          Beyond, November 10, 2017, Ray C. Bliss Institute of Applied Politics, University of Akron, Ohio (with Lidia
          Kurganova).
“The Erosion of Liberal Democracy: Dissensus and Ideology in America,” American Political Science Association, San
          Francisco, August 31-September 3, 2017 (with William D. Hicks and Seth C. McKee.
“Early Voting Availability and Turnout in Florida and North Carolina,” American Political Science Association, San
          Francisco, August 31-September 3, 2017 (with David Cottrell and Michael C. Herron).
“Determinants of County Level Voter Turnout, 1970-2016,” American Political Science Association, San Francisco,
          August 31-September 3, 2017 (with Carl Klarner, Brian Amos, and Michael P. McDonald).
“Waiting to Vote: Using EViD Data to Assess the Electoral Consequences of Long Voting Lines,” Midwest Political
          Science Association annual meetings, April 6-9, 2017, Chicago (with David Cottrell and Michael C. Herron).
“Timing the Habit: Voter Registration and Turnout in the American States,” American Political Science Association,
          Philadelphia, September 1-4, 2016 (with Enrijeta Shino).
“Revisiting Majority-Minority Districts and Black Representation,” American Political Science Association, Philadelphia,
          September 1-4, 2016 (with Seth C. McKee, William D. Hicks; Carl E. Klaner).
“Defending Democracy: How Political Scientists Are Engaging in the Fight over Voting Rights (and Why You and Your
          Dept. Should too),” APSA Roundtable with Theda Skocpol, Presented by the Scholars Strategy Network,
          American Political Science Association, Philadelphia, September 1-4, 2016.
“Timing the Habit: Voter Registration and Turnout in the American States,” State Politics and Policy Conference,
          University of Texas at Dallas, May 19-21, 2016 (with Enrijeta Shino).
“Revisiting Majority-Minority Districts and Descriptive Representation,” State Politics and Policy Conference, University
          of Texas at Dallas, May 19-21, 2016 (with Seth C. McKee, William D. Hicks; Carl E. Klarner).
“Purging Participation? Eligibility Challenges, Psychological Reactance, and the Decision to Vote,” Midwest Political
          Science Association annual meetings, April 7-10, 2016, Chicago (with Daniel Biggers and Bryce Freeman).
“Missing Black Men and Representation in American Political Institutions,” Midwest Political Science Association
          annual meetings, April 7-10, 2016, Chicago (with David Cottrell, Michael Herron, and Javier Rodriguez).
“Early Voting Effects on Pre-Election Poll Estimates,” Southern Political Science Association, January 7-10, 2016, San
          Juan, Puerto Rico (with Michael P. McDonald, Michael D. Martinez, and Chris McCarty).
“Your Ballot’s in the Mail: The Effects of Unsolicited Absentee Ballots,” American Political Science Association, San
          Francisco, September 1-4, 2015 (with Michael Martinez)
“A Reassessment of the Turnout Effects in of Election Reforms in the United States,” American Political Science
          Association, San Francisco, September 1-4, 2015 (with Michael P. McDonald and Enrijeta Shino).
“Reprecincting and Voting Behavior,” American Political Science Association, San Francisco, September 1-4, 2015 (with
          Brian Amos and Casey Ste. Claire)
“Looks Can Be Deceiving: Explaining Support for Online Voter Registration in the American States,” State Politics and
          Policy Conference, California State University, Sacramento, May 28-30, 2015 (with William Hicks and Seth
          McKee).
“Public Opinion on Statewide Ballot Measures,” State Politics and Policy Conference, California State University,
          Sacramento, May 28-30, 2015 (with Diana Forster).
“Early Voting Effects on Pre-Election Poll Estimates,” American Association for Public Opinion Research Annual
          Conference, May 14-17, 2015, Hollywood, Florida (with Michael P. McDonald, Michael D. Martinez, and Chris
          McCarty).
“Dumbing Down the Electorate? Assessing the Political Knowledge of Early Voters,” Midwest Political Science
          Association annual meetings, April 15-19, 2015, Chicago (with Enrijeta Shino).
“Race, Shelby County, and the Voter Information Verification Act in North Carolina,” American Political Science
          Association, Washington, DC, August 27-31, 2014 (with Michael C. Herron).
“Who Signs? Ballot Petition Signatures as Political Participation,” American Political Science Association, Washington,
          DC, August 27-31, 2014 (with Diana Forster and Brian Amos).
“Race, Shelby County, and the Voter Information Verification Act in North Carolina,” State Politics and Policy
          Conference, Indiana University, Bloomington, IN, May 15-17, 2014 (with Michael C. Herron).
“The Effects of Spatial Proximity on Voting,” State Politics and Policy Conference, Indiana University, Bloomington,
          IN, May 15-17, 2014 (with Kenton Ngo).
“Race, Shelby County, and the Voter Information Verification Act in North Carolina,” Midwest Political Science
          Association Conference, Chicago, April 3-6, 2014 (with Michael C. Herron).
 “Beyond Regulatory Interpretation: The Demand and Supply of Provisional Ballots in Florida,” Symposium on
          Regulation in the U.S. States, DeVoe Center, Florida State University, Tallahassee, February 21, 2014 (with Lia
          Merivaki).

                                                          57
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 59 of 65



                                                                                                                         13

“Evolution of an Issue: Voter ID Laws in the American States,” American Political Science Association Conference,
         Chicago, August 28-September 2, 2013 (with Seth McKee, William Hicks, and Mitch Sellers).
“Closing the Door on Democracy”: Early Voting and Participation in Florida,” American Political Science Association
         Conference, Chicago, August 28-September 2, 2013 (with Michael Herron).
 “Evolution of an Issue: Voter ID Laws in the American States,” State Politics and Policy Quarterly 13th annual
         conference, University of Iowa, Iowa City, IA, May 23-25, 2013 (with Seth McKee, William Hicks, and Mitch
         Sellers).
“Early Voting in Florida in the Aftermath of House Bill 1355,” State Politics and Policy Quarterly 13th annual
         conference, University of Iowa, Iowa City, IA, May 23-25, 2013 (with Michael Herron).
“Racial Disparities in Provisional Ballot Rejection Rates,” Midwest Political Science Association Conference, Chicago,
         April 11-14, 2013 (with Michael Herron).
“Who Registers? The Differential Impact of Florida’s House Bill 1355 on Voter Registration,” American Political
         Science Association Conference, New Orleans, August 30-September 2, 2012 (with Michael Herron).
“The Effect of Polling Locations Upon Vote Choice: A Natural Experiment,” Southern Political Science Association
         Conference, Orlando, January 3-5, 2013 (with Charles Dahan).
“Casting and Verifying Provisional Ballots in Florida,” Southern Political Science Association Conference, Orlando,
         January 3-5, 2013 (with Lia Merivaki).
“Who Registers? The Differential Impact of Florida’s House Bill 1355 on Voter Registration,” American Political
         Science Association Conference, New Orleans, August 30-September 2, 2012 (with Michael Herron).
“The Participatory Impact of Truncating Early Voting in Florida,” State Politics and Policy Quarterly 12th annual
         conference, Rice University, Houston, TX, February 16 – February 18, 2012 (with Michael Herron).
“Engaging Potential Voters? The Collection of Valid Signatures on Ballot Petitions,” State Politics and Policy Quarterly
         11th annual conference, Dartmouth University, June 4-6, 2011 (with Diana Forster).
“Pledging Democracy: Congressional Support for a National Advisory Initiative and Referendum,” Southern Political
         Science Association, January 5-8, 2011, New Orleans (presented by Matthew Harrigan).
“We Know What You Did Last Summer: The Impact of Petition Signing on Voter Turnout,” State Politics and Policy
         Quarterly 10th annual conference, University of Illinois, Springfield, June 5-6, 2010 (with Janine Parry and
         Shayne Henry).
“Reassessing Direct Democracy and Civic Engagement: A Panel Study of the 2008 Election,” State Politics and Policy
         Quarterly 10th annual conference, University of Illinois, Springfield, June 5-6, 2010 (with Caroline J. Tolbert
         and Amanda Frost).
“Generating Scholarship from Public Service: Media Work, Nonprofit Foundation Service, and Legal Expert
         Consulting,” State Politics and Policy Quarterly 10th annual conference, University of Illinois, Springfield, June
         5-6, 2010.
“Obama to Blame: Minority Surge Voters and the Ban on Same-Sex Marriage in Florida,” American Political Science
         Association Conference, Toronto, September 2-5, 2009 (with Stephanie Slade).
“State Context and Support for a National Referendum in the U.S.” State Politics and Policy Quarterly 9th annual
         conference, UNC Chapel Hill/Duke University, May 22-23, 2009 (with Caroline J. Tolbert and .Amanda
         Frost).
“Direct Democracy, Opinion Formation, and Candidate Choice,” American Political Science Association Conference,
         Boston, August 2008 (with Caroline J. Tolbert).
“The Legislative Regulation of the Initiative,” State Politics and Policy Quarterly 8th annual conference, Temple
         University, Philadelphia, PA, May 30-31, 2008.
“The Initiative to Shirk? The Effects of Ballot Measures on Congressional Voting Behavior,” State Politics and Policy
         Quarterly 8th annual conference, Temple University, Philadelphia, PA, May 30-31, 2008 (with Josh Huder and
         Jordan Ragusa).
“Participatory-Based Trust? Political Trust and Direct Democracy,” American Political Science Association Conference,
         Chicago, August 2007 (with Caroline J. Tolbert and Daniel Bowen).
“Giving Power to the People: The Adoption of Direct Democracy in the American States,” Western Political Science
         Association Conference, Las Vegas, NV, March 7-9, 2007 (with Dustin Fridkin)
“Mass Support for Redistricting Reform: District and Statewide Representational Winners and Losers,” State Politics
         and Policy Quarterly 7th annual conference, Austin, TX, February 22-24, 2007 (with Caroline J. Tolbert and
         John C. Green).
“Mass Support for Redistricting Reform: Partisanship and Representational Winners and Losers,” American Political
         Science Association Conference, Philadelphia, August 2006 (with Caroline J. Tolbert and John C. Green).
“Gaming the System: The Effect of BCRA on State Party Finance Activities.” The State of the Parties: 2004 & Beyond. Ray
         C. Bliss Institute for Applied Politics, Akron, OH, October 2005 (with Susan Orr).
“Do State-Level Ballot Measures Affect Presidential Elections?” American Political Science Association Conference,
         Washington, D.C., September 1-4, 2005 (with Caroline Tolbert and Todd Donovan).
“Did Gay Marriage Elect George W. Bush?” Fifth Annual Conference on State Politics and Policy, Michigan State University,
         East Lansing, MI, May 13-14, 2005 (with Todd Donovan, Caroline Tolbert, and Janine Parry).


                                                            58
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 60 of 65



                                                                                                                          14

“Was Rove Right? Evangelicals and the Impact of Gay Marriage in the 2004 Election.” Fifth Annual Conference on State
          Politics and Policy, Michigan State University, East Lansing, MI, May 13-14, 2005 (with Matt DeSantis and Jason
          Kassel).
“Partisanship, Direct Democracy, and Candidate Choice,” Midwest Political Science Association Conference, Chicago, IL, April
          7-10, 2005 (with Caroline Tolbert and Todd Donovan).
“Did Gay Marriage Elect the President? Mobilizing Effects of Ballot Measures in the 2004 Election,” Western Political
          Science Association Conference, Oakland, CA, March 17-19, 2005 (with Todd Donovan and Caroline Tolbert).
“Initiatives and Referendums: The Effects of Direct Democracy on Candidate Elections,” Conference on What We Know
          and Don’t Know about Campaigns and Elections, Graduate Program in Political Campaigning, University of Florida,
          Gainesville, FL, February 24-5, 2005.
“Was Rove Right? The Partisan Wedge and Turnout Effects of Issue 1, Ohio’s 2004 Ballot Initiative to Ban Gay
          Marriage,” University of California Center for the Study of Democracy/USC-Caltech Center for the Study of Law and
          Politics/Initiative and Referendum Institute Conference, Newport Beach, CA, January 14-15, 2005.
“The Educative Effects of Direct Democracy on Voter Turnout,” American Political Science Association Conference, Chicago,
          IL, September 1-5, 2004 (with Caroline Tolbert).
“Turning On and Turning Out: Assessing the Indirect Effects of Ballot Measures on Voter Participation,” Fourth Annual
          Conference on State Politics and Policy, Kent State University, Kent, OH, April 30-May 2, 2004 (with Todd
          Donovan).
“Veiled Political Actors: The Real Threat to Campaign Finance Disclosure Statutes?” Midwest Political Science Association
          Conference, Chicago, April 14-18, 2004 (with Elizabeth Garrett).
“Elephants, Umbrellas, and Quarrelling Cocks: Disaggregating Party Identification in Ghana’s Fourth Republic,”
          Western Political Science Association Conference, Portland, OR, March 11-13, 2004 (with Kevin Fridy).
“Gaming the System: State Party Finance Activities in Colorado and Florida,” Southern Political Science Association
          Conference, New Orleans, January 7-10, 2004.
“The Educative Effects of Direct Democracy: Ballot Campaigns and Civic Engagement in the American States,” Societa
          Italiana di Studi Elettorali (SISE) VIIIth International Conference on Electoral Campaigns (Initiative and
          Referendum),Venice, Italy, December 18-20, 2003.
“In the Wake of Prop. 13,” American Political Science Association Conference, Philadelphia, PA, August 27-31, 2003.
“Soft Money and Issue Advocacy in the 2002 Colorado 7th Congressional District Election,” Western Political Science
          Association Conference, Denver, CO, March 26-30, 2003.
“Educated by Initiative: Direct Democracy and Civic Engagement in the American States,” Third Annual Conference on
          State Politics and Policy, University of Arizona, Tucson, AZ, March 14-15, 2003 (with Caroline Tolbert).
“Ballot Initiatives and the (Sub)Urban/Rural Divide in Colorado,” Colorado’s Future: How Can We Meet the Needs of a
          Changing State? University of Colorado at Colorado Springs, September 27, 2002.
“Representation and the Spatial Dimension of Direct Democracy,” American Political Science Association Conference, Boston,
          MA, August 29-September 1, 2002.
“Representation and the Spatial Bias of Direct Democracy,” Second Annual Conference on State Politics and Policy,” University
          of Wisconsin-Milwaukee, Milwaukee, WI, May 24-25, 2002.
“Minority Rights and the Spatial Bias of Direct Democracy,” Southwestern Political Science Association Conference, New
          Orleans, LA, March 27-30, 2002.
“Representation and the Urban Bias of Direct Democracy,” Western Political Science Association Conference, Long Beach, CA,
          March 21-24 2002.
“Ghost Busters: The Structural Underpinnings and Politics of Ghana’s 2000 Elections,” African Studies Association
          Conference, Houston, TX, November 15-18, 2001.
“The Effect of Ballot Initiatives on Voter Turnout,” American Political Science Association Conference, Washington, DC,
          August 31-September 3, 2000 (with Caroline Tolbert and John Grummel).
“Campaign Finance of Ballot Initiatives,” National Direct Democracy Conference, University of Virginia’s Center for
          Governmental Studies, Charlottesville, VA, June 8-9, 2000.
“Meet the Authors Roundtable: Recent Books on Direct Democracy in the States,” Midwest Political Science Association
          Conference, Chicago, April 27-30, 2000.
“Counter-Majoritarian Bills and Legislative Response of State Ballot Initiatives,” Western Political Science Association
          Conference, San Jose, March 24-26, 2000.
“The Gun Behind the Door Fires Blanks,” Pacific Northwest Political Science Association Conference, Eugene, OR, October 14-
          16, 1999.
“Orange Crush: Mobilization of Bias, Ballot Initiatives, and the Politics of Professional Sports Stadia,” American Political
          Science Association Conference, Atlanta, September 2-5, 1999 (with Sure Log).
“Direct Democracy in Colorado: Limited Information, Tough Choices,” A Century of Citizen Lawmaking: Initiative and
          Referendum in America, Initiative and Referendum Institute, Washington, D.C., May 6-8, 1999.
“The Initiative to Party: The Role of Political Parties in State Ballot Measures,” Western Political Science Association
          Conference, Seattle, March 25-28, 1999.
“Direct Democracy in the Late 20th Century: The Legacy(ies) of Prop. 13,” Roundtable, American Political Science
          Association Conference, Boston, September 3-6, 1998.

                                                            59
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 61 of 65



                                                                                                                           15

“The Legacy of Howard Jarvis and Proposition 13? Tax Limitation Initiatives in 1996,” Western Political Science Association
          Conference, Los Angeles, March 19-21, 1998.
“Special Interests and the Initiative Process in Colorado: The Case of the Parental Rights Amendment” (with Robert
          Herrington), Poster Session, American Political Science Association Conference, Washington, D.C., August 28-31,
          1997.
“Howard Jarvis, Populist Entrepreneur: Reevaluating Causes of Proposition 13,” Western Political Science Association
          Conference, Tucson, March 13-15, 1997.
“Guided Immersion: A Non-Traditional Study Abroad Program at the University of Ghana at Legon,” Midwest Political
          Science Association Conference, Chicago, April 10-12, 1997.
“Exploring the Political Dimension of Privatization: A Tale of Two Cities” (with Kevin Leyden), Midwest Political Science
          Association Conference, Chicago, April 18-20, 1996.
“Populist Entrepreneur: Douglas Bruce and the Tax Limitation Movement in Colorado,” 20th Annual Interdisciplinary
          Symposium of the Politics and Culture of the Great Plains, Lincoln, April 11-13, 1996.
“Faux Populism: Douglas Bruce and the Anti-Tax Moment in Colorado, 1986-1992,” Western Political Science Association
          Conference, San Francisco, March 14-16, 1996.
“Insular Democracy: Advisory Councils and Task Forces in the American States,” Western Political Science Association
          Conference , Portland, March 1995.
“Supporting Labor-Management Initiatives at the State Level: The Case of the West Virginia Labor-Management
          Advisory Council,” Southern Industrial Relations and Human Resource Conference, Morgantown, WV, October 1994.
“State Autonomy, Capacity, and Coherence: Labor-Management Councils in the American States,” Western Political Science
          Association Conference, Albuquerque, March 1994.
“Removing the Pluralist Blinders: Labor-Management Councils and Industrial Policy in the American States,” American
          Political Science Association Conference, Chicago, September 1992.
“You Can’t Live with Them...The Emerging Role of Organized Labor in Industrial Policy in the American States,”
          Midwest Political Science Association Conference, Chicago, April 1992.
“It Can Happen Here: Apprenticeship, Workplace-based Learning, and the Affirmative Role of Unions” (with Eric
          Parker), Southwestern Political Science Association Conference, Austin, TX, March 1992.
“The Affirmative Role of U.S. Unions in Restructuring” (with Eric Parker), American Sociological Association Conference,
          Indianapolis, IN, August 1991.
“Economic Development Strategy and the Problem of Skills: The Case of Wisconsin’s Advanced Metalworking Sector”
          (with Eric Parker), American Society for Public Administration Conference, Cleveland, OH, October 1990.

INVITED TALKS AND OTHER PROFESSIONAL PRESENTATIONS
Keynote Speaker, “6 Things Every Democrat Should Know about Florida Elections,” Democratic Women’s Club of
         Florida, 63rd Annual Convention, Orlando, September 14, 2019.
Invited Talk, “5 Things Every Floridian Should Know about Florida Elections,” Stetson University, April 25, 2019.
Invited Talk, “The 2018 Mid-Term Elections,” Graham Center, University of Florida, Gainesville, Florida, November
         13, 2018.
Invited Talk, “Is a Blue Wave Coming? The 2018 General Election,” FedCon, National Association of Retired Federal
         Employees Association, Jacksonville, Florida, August 28, 2018.
Invited Talk, “Voting Rights Litigation,” ACLU of Florida, 2018 Lawyers Conference, Delray Beach, Florida, September
         7, 2018.
Invited Panelist, “The Black Vote: Is it being taken for Granted?” Collaboratively Woke and The Virginia Leadership Institute,
         Downtown Alachua Public Library, Gainesville, Florida, June 23, 2018.
Invited Talk, “Public Records Requests and Analyzing Elections in Florida,” The Bob Graham Center for Public
         Service, University of Florida, Gainesville, Civic Scholar Lecture, February 14, 2018.
Invited Talk, “Voting in Florida,” Voter Suppression Forum, The Bob Graham Center for Public Service, University of
         Florida, Gainesville, November 13, 2017.
Invited Talk, “Journalist-Scholar Big Data Partnerships,” Investigative Reporters and Editors, The National Institute for
         Computer-Assisted Reporting, Annual Conference, Jacksonville, FL, March 2, 2016.
Invited Talk, “Florida’s Constitutional Revision Commission and Game Theory,” Future of Florida Summit, University
         of Florida, Gainesville, Florida, February 18, 2016.
Invited Talk, “Explaining Trump’s Win in Florida: 10 Election Myths and Realities,” Graham Center, University of
         Florida, Gainesville, Florida, November 14, 2016.
Invited Response, Michael Kang (Emory School of Law) “Law and Politics of Judging Election Cases,” University of
         Florida School of Law, Gainesville, Florida, November 4, 2016.
Invited Talk, “Patterns of Political Participation in Florida,” Women, Race, and the U.S. Presidency, The Center for The
         Study of Race and Race Relations & The Center for Gender, Sexualities, and Women’s Studies Research,
         University of Florida, Gainesville, October 13, 2016.
Invited Talk, “The Structural Pathologies of the American Electoral System,” US Fulbright Association (UF
         International Center), Gainesville, September 27, 2016.
Invited Talk, “Registered Voters and Turnout in Alachua County,” Gainesville Area Chamber of Commerce’s
         Leadership Gainesville 43 Government and Policy Day, September 8, 2016.
                                                             60
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 62 of 65



                                                                                                                           16

Invited Talk, “The Politics of Voter Suppression in Florida,” Santa Fe College, American Democracy Project, February
          9, 2016.
Invited Talk, “The Contributions and Conundrums of Technology: EAVS Data Reporting Consistency,” at The
          Evolution of Election Administration since the VRA, Auburn University, September 15, 2015 (with Lia
          Merivaki).
Invited Talk, “2014 Election Wrap-Up,” Graham Center, University of Florida, Gainesville, Florida, November 6, 2014.
Roundtable Participant, “I Am A Millennial: The Importance of the Youth and Minority Vote,” Graham Center,
          University of Florida, October 23, 2014.
Invited Talk, “Voting Rights in North Carolina,” Emory University, Atlanta, April 8, 2014.
Keynote Speaker, “Anticipating 2014: The State of Voting Rights in Florida,” Gainesville Labor Council, Gainesville,
          Florida, December 9, 2013.
Invited Talk, “Design Fail: The Attack on Voting Rights in Florida,” University of Florida Retired Faculty, Harn
          Museum, University of Florida, February 22, 2013.
Keynote Speaker, “The Attack on Voting Rights in Florida,” Gainesville Labor Council, Gainesville, Florida, December
          10, 2012.
“Moved by the Spirit? Atmospherics and Ballot Measure Vote Choice,” Initiatives and Referendums in the Elections of
          2012, University of Southern California, November 16, 2012 (with Charles Dahan).
Invited Talk, “Design #Fail: Voting Rights in Florida,” Graham Center’s Election Wrap Up: Decision 2012, University
          of Florida, Gainesville, Florida, November 13, 2012.
Invited Talk, “Consolidating Representation in Ghana? Parliamentary Malapportionment and Rejected Ballots,” Stability
          Amidst Chaos: Reflections on Two Decades of Ghanaian Democracy, Program of African Studies, Northwestern
          University, Chicago, Illinois, October 12, 2012.
Keynote Speaker, “Curtailing Voting Rights in Florida,” Civic Dialogues and the 2012 Election in the United States, College of
          Central Florida, Ocala, Florida, October 22, 2012.
Keynote Speaker, “The Return of Jim Crow? Voting Rights Under Florida’s House Bill 1355,” League of Women
          Voters, Annual Fall Luncheon, Gainesville, Florida, September 11, 2012.
Invited Talk, “Litigating Voting Rights in Florida,” 8th Judicial Circuit Florida Bar Association, Continuing Legal
          Education, Gainesville, Florida, September 21, 2012.
Invited Presentation, “The Impact of HB 1355 on Florida’s Hispanics,” Gator Academic Outreach Symposium, co-
          hosted by Hispanic Alumni Association and Miami-Dade College, Miami, FL, May 11, 2012.
Invited Talk, “Voting and Elections in the United States,” US Embassy, Accra, Ghana, live satellite talk to US Embassy,
          Ivory Coast, October 3, 2011.
Invited Public Lecture, “Ghana’s National Electoral Commission and the 2012 Elections: The Malapportionment of
          Parliamentary Constituencies, Rejected Ballots, and Questions of Representation,” Department of Political
          Science International Lecture Series, University of Ghana, Accra, Ghana, November 17, 2011. [Q&A followed
          by several media interviews, including RadioUniverse, Ghana Television Broadcasting and TV3].
Invited Public Lecture, “Assessing the Credibility of Public Opinion Polls,” Ghana Center for Democratic Development
          (CDD-Ghana), Accra, Ghana, November 23, 2011. [Taped broadcast by TV3 and several FM stations].
Invited Talk, “Obama to Blame?” Penn State University, February 26, 2010.
Invited Talk, “Shirking the Initiative?” Rutgers University, November 6-7, 2008.
Invited Talk, “Granting Power to the People: The Adoption of Direct Democracy in the American States,” Bose Series
          Lecturer, University of Iowa, Iowa City, November 7-10, 2007.
Invited Talk, “Instrumental Effects of the Initiative in the American States,” The Voice of the Crowd—Colorado’s
          Initiative, Byron R. White Center for the Study of American Constitutional Law, University of Colorado,
          Boulder, Old Supreme Court Chambers, Colorado State Capitol, Denver, January 26, 2007.
Invited Paper/Presentation, “Initiating Reform: The Effects of Ballot Measures on State Election and Ethics Policy,”
          2008 and Beyond: The Future of Election and Ethics Reform in the States, Ohio State Capital Building, Kent
          State University, January 16, 2007.
Invited Paper/Presentation, “Financing Ballot Measures in the American States,” Financing Referendum Campaigns
          Conference, University of Zurich, Switzerland, October 27-29, 2006.
Invited Talk, “Pressure at the Polls/Ballot Initiatives,” Capitol Beat Conference, Columbus, OH, August, 2006.
Invited Talk, “Turnout and Priming Effects of Ballot Initiatives,” Ballot Initiative Strategy Center Spring Briefing,
          National Education Association, Washington, DC, May 11, 2006.
Invited Talk, “The People as Legislators: The Influence of Direct Democracy,” Moritz College of Law, Ohio State
          University. Columbus, OH, March 3, 2006.
Invited Public Debate, “Initiative Reform in Florida,” Orlando Regional Chamber of Commerce, Orlando, FL, February 23,
          2006.
Invited Talk, “Direct Democracy: The Battle over Citizen Lawmaking,” Minnesota Council of Nonprofits, Public Policy Day
          2006: Nonprofits as a Force for Change, Minneapolis, MN, January 26, 2006.
Keynote Speaker, “Taking the Initiative in Florida,” National Conference of Editorial Writers Regional Conference,
          University of Central Florida, Orlando, FL, October 16, 2005.
Panelist, “The Educative Effects of Direct Democracy,” Direct Democracy: Historical Roots and Political Realities, The Bill
          Lane Center for the Study of the North American West, Stanford University, Stanford, CA, April 14-15, 2005.
                                                             61
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 63 of 65



                                                                                                                              17

Panelist, “The Initiative and Referendum Process,” The 2004 Election: What Does it Mean for Campaigns and Governance?
          University of Southern California Law School, Los Angeles, CA, October 8, 2004.
Invited Talk, “Florida’s Initiative Process,” Oak Hammock, Gainesville, FL, October 21, 2004.
Invited Talk, “Educated by Initiative,” Oak Hammock, Gainesville, FL, October 6, 2004.
Invited Talk, “Are Initiatives Good or Bad for Business,” National Chamber of Commerce Federation, Boca Raton, FL,
          February 22, 2004.
Panelist, “Roundtable on Florida Politics,” UF-FSU Colloquium, Gainesville, FL, November 10, 2003.
Panelist, “Initiatives and Referenda: Implications for Public Administration and Governance,” National Academy of Public
          Administration, Washington, DC, October 22, 2003.
Panelist, “Initiatives and Referenda: Direct Democracy or Government for Sale?” New York Bar Association, New York
          City, May 8, 2003.
Keynote Speaker, “Direct Democracy in Colorado: The (Sub)Urban-Rural Divide,” Colorado Water Congress Annual
          Meeting, Denver, November 8, 2002.
Invited Talk, “Prospects for a Universal Health Care Ballot Initiative in Florida,” Alachua County Labor Party,
          Gainesville, FL, January 25, 2002.
Invited Talk, “The 2000 Ghana Elections: Lessons for the Future,” The Center for African Studies, University of Florida,
          Gainesville, August 28, 2001.
Panelist, “Graduate Studies in Canada and U.S.,” University of Ghana at Legon, Accra, Ghana, March 14, 2001.
Invited Talk, “Media Coverage of the 2000 [Ghanaian] Elections,” Ghana Center for Democratic Development (CDD-Ghana),
          Accra, Ghana, March 2, 2001.
Invited Talk, “Ghana’s 2000 Elections: The ‘Politics of Absence,’” Ghana Center for Democratic Development (CDD-Ghana),
          Accra, Ghana, February, 20, 2001.
Panelist, “Special Forum on U.S. Presidential Elections 2000,” University of Ghana at Legon, Accra, Ghana, November 21,
          2000.
Invited Talk, “The Role of The Media in US Elections,” Public Affairs Section, United States Embassy, Accra, Ghana,
          October 31, 2000.
Facilitator, “Three’s A Crowd? The Fate of Third Parties in America,” Humanities Institute Salon, Denver, May 4, 11, & 18,
          2000.
Chair and Discussant, “Factors Affecting the Success of Initiatives,” Western Political Science Association Conference, San Jose,
          March 24-26, 2000.
Invited Talk, “The Progressive Myth: Direct Democracy in Colorado, 1912,” Willamette University, February 3, 2000.
Invited Talk, “The Initiative to Party: The Partisan - Ballot Initiative Nexus,” Willamette University, February 3, 2000.
Invited Talk, “Taking the Initiative into the 21st Century,” Colorado Water Congress Annual Meeting, Broomfield, January
          27, 2000.
Invited Talk, “Foundations of the American Political System,” Zhejiang University, Zhejiang, China, October 13, 1999.
Invited Talk, “Trade, Taiwan, Tiananmen, and Theft: Partisanship in US-China Relations,” Fudan University, Shanghai,
          China, October 11, 1999.
Invited Talk, “Republicans, Democrats, and US-China Relations,” The People’s University, Beijing, China, October 9, 1999.
Invited Talk, “US-China Relations and the 2000 Presidential Election,” China Institute of Contemporary International Relations,
          Beijing, China, October 7, 1999.
Invited Talk, “Taking the Initiative: The Role of Money in Ballot Initiatives in the US,” Aspen Community & Institute
          Committee, Aspen, August 10, 1999.
Facilitator, “Taking the Initiative: The Politics of Direct Democracy in Colorado,” Humanities Institute Salon, May 20, May
          27, & June 3, 1999.
Invited Talk, “The State of Direct Democracy in Colorado,” American Center Series, University of Colorado at Boulder,
          April 9, 1999.
Participant, “TABOR: Today & Tomorrow,” Graduate School of Public Affairs, University of Colorado at Denver, January
          20-21, 1999.
Keynote Speaker, Colorado Water Congress Annual Meeting, “The Initiative Process: What You Need to Know,” November
          10, 1998.
Invited Talk, “The Political Economy of the Bronco’s New Stadium Proposal,” George Washington High School, Reach
          Out DU, October 15, 1998.
Invited Talk, “The Political Economy of the Bronco’s New Stadium Proposal,” Cherry Creek High School, Reach Out
          DU, October 15, 1998.
Invited Talk, “Tax Crusaders and the Politics of Direct Democracy,” Tattered Cover Bookstore, Denver, August 20,
          1998.
Academic Session Leader, “The Politics of Building a New Broncos Stadium,” West High School VIP Program,
          University of Denver, April 17, 1998.
Participant, “Proposition 13 and its Progeny: Is California Suffering from an Excess of Democracy?” Institute of
          Governmental Studies, University of California, Berkeley, April 1-2, 1998.
Moderator, “Politics 101,” Student Forum, University of Denver, March 3, 1998.
Panelist, “Ways to use Technology in Teaching,” Dean’s Luncheon on Teaching and Learning, University of Denver,
          February 20, 1998.
                                                              62
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 64 of 65



                                                                                                                           18

Panelist, “The End of Empire in Ghana, 1957,” The End of Empire: 50 Years of British Withdrawal, Center for
          Teaching International Relations, University of Denver, February 7, 1998.
Moderator, “1996 Candidate Forum,” DU Programs Board, University of Denver, October 28, 1996.
Invited Talk, “Election 1996,” KARIS Community, Denver, October 24, 1996.
Invited Talk, “Faux Populism: Douglas Bruce, Populist Entrepreneur, and the Anti-Tax Moment in Colorado,”
          Humanities Institute, University of Denver, October 17, 1996.
Panelist, “The Federal Budget Battle,” Sponsored by Omicron Delta Epsilon and Pi Sigma Alpha, University of Denver,
          October 2, 1995.
Invited Talk, “US Energy Policy,” Highlands Ranch High School, Reach Out DU, November 10, 1995.
Panelist, “Study Abroad,” Second Annual University Conference: Internationalization at the University of Denver,
          University of Denver, April, 1994.
Chair and Panelist, “African Studies,” Second Annual University Conference: Internationalization at the University of
          Denver, University of Denver, April, 1994.
Panelist, “Public Policy and Work Force Participation: Making the School-to-Work Transition,” Public Policy and Work
          Force Participation Seminar, University of Pittsburgh, September 15, 1993.
Rapporteur, “City$Money Conference,” The La Follette Institute for Public Affairs, University of Wisconsin-Madison,
          February 4-6, 1992.

EDITORIAL/ADVISORY BOARDS/REVIEWER
         Review Board, National Science Foundation, 2016
         Editorial Board, State Politics and Policy, 1999-2007; 2014-2016
         Editorial Board, Election Law Journal, 2012-2016.
         Review Board, American Political Science Association (APSA) Small Research Grant Program, 2004-05.
         Review Board, Fulbright/ American Political Science Association (APSA) Congressional Fellowship Program, 2002-2005.
         Academic Advisory Board, Annual Editions, State & Local Government (Brown & Benchmark), 1995-.
         Sub-Field Editor, State Politics, FirstResearch, 1999-2001.

PROFESSIONAL MEMBERSHIPS
American Political Science Association, 1990-
         State Politics and Policy Section, 2000-
                    President, 2013-2015
                    Executive Council, 2010-2012
         Political Organizations and Parties Section, 2000-
Midwest Political Science Association, 1990-
Southern Political Science Association, 2001-
Western Political Science Association, 1994-
         Local Co-Host, Annual Meeting (Denver), 2003
         Chair, Committee on Membership, Attendance, and Registration, 1998-2000
         Section Chair, State Politics and Policy, 1999 Annual Conference (Seattle)
         Member, Charles Redd Politics of the American West Award Committee, 1999
         Chair, Best Dissertation Award Committee, 1999-2001
Florida Political Science Association (1994-)
         Section Chair, State Politics, 2004 Annual Conference (Gainesville)

PROFESSIONAL APPOINTMENTS
Research Associate, Ghana Center for Democratic Development (CDD-Ghana), Accra, Ghana, 2011.
Research Scholar, Bill Lane Center for the Study of the American West, Stanford University, 2007.
Senior Research Scholar, Ballot Initiative Strategy Center Foundation (BISCF), Nonprofit 501 (c)(3), Washington, DC,
         (www.ballot.org), 2006.
Board of Directors, Ballot Initiative Strategy Center Foundation (BISCF), Nonprofit 501 (c)(3), Washington, DC, 2000-2019.
Board of Scholars, Initiative & Referendum Institute, USC Law School, University of Southern California, 2004-.
Senior Research Fellow, Initiative & Referendum Institute, Washington, DC, 1998-2003.
Research Associate, Ghana Center for Democratic Development (CDD-Ghana), Accra, Ghana, 2000-01.
President & Co-Founder, Citizens Institute for Voter Information in Colorado (CIVIC), Denver, CO, 1998-2001.

UNIVERSITY SERVICE
University of Florida
         College/University
         Appointed Member, Latin American Studies Search Committee (Latino Studies), 2014-15
         Appointed Member, Political Science/African Studies Search Committee, 2013-14
         Appointed Member, 20th Century American History Search Committee (History), 2008-09
         Appointed Member, Latino Studies Search Committee (LAS), 2006-07
         Departmental Representative, United Faculty of Florida, 2003-
                                                            63
 Case 1:20-cv-01006-RP Document 15-19 Filed 10/05/20 Page 65 of 65



                                                                                                                      19

         Alternate Senator, United Faculty of Florida, 2005-
         State Delegate, Florida Education Association, 2006-
         Elected Member, College of Arts and Sciences, Nominating Committee, 2004-06
         Appointed Member, University of Florida Fulbright Committee, 2003-07

         Department
         Chair, 2017-
         Graduate Coordinator, 2014-2016
         Associate Chair, 2013-2014
         Appointed Member, Informatics Search Committee (Departmental Representative), 2013-14
         Appointed Member, Promotion (Full) Review Committee (Service), Leonardo Villalon, 2011
         Appointed Member, Promotion (Full) Review Committee (Research), Badredine Arfi, 2010
         Elected Member, Chair’s Advisory Committee, 2004-05; 2006-07 (Chair); 2007-08 (Chair); 2010-11; 2012-13
         Elected Member, Chair Search Committee, 2004; 2009
         Appointed Member, Tenure Review Committee (Research), Daniel O’Neill, 2008
         Appointed Faculty Mentor, State Senator Mike Haridopolos, 2008-09
         Appointed Member, Strategic Planning Committee, 2008-09
         Appointed Director, Graduate Program in Political Campaigning, 2007-11
         Appointed Member, Committee to establish Undergraduate Certificate in Political Campaigning, 2007
         Elected Member, Market Equity Committee, 2006-07 (Chair); 2007-08; 2008-09 (Chair)
         Appointed Internship Coordinator, 2005-
         Elected Member, Merit Committee, 2004-05; 2005-06; 2006-07 (Chair)
         Appointed Faculty Mentor, Marcus Hendershot, 2006-
         Appointed Faculty Mentor, Helena Rodriques, 2005-06
         Appointed Member, Ad-Hoc Graduate Teaching Committee, 2005-06
         Appointed Member (Chair), Latino Politics Search Committee, 2004-05
         Appointed Member, Tenure and Promotion Committee (Samuel Barkin), 2004.
         Appointed Member, Mid-Career and Mentoring Task Force, 2004-05
         Appointed Member, Speakers Committee (Chair), 2003-05.
         Appointed Member, Tenure and Promotion Committee (Richard Conley), 2003.
         Appointed Member, Political Science Best Undergraduate Paper Award Committee, 2003-04

University of Denver
         Social Science Promotion and Tenure Committee, 1999-2000
         Joint Ph.D. Program in Religious and Theological Studies, (with Iliff School of Theology), 1999-2002
         AH/SOCS Grade Appeals Committee, 1999-2001
         Phi Beta Kappa Selection Committee, Gamma of Colorado, 1998-2002
         Partners in Scholarship (PINS) Committee, 1997-2000
         AH/SOCS Elected Faculty Committee, 1996-98
         Post-Tenure Review Committee, 1996-98
         SOAR (Summer Orientation), 1997-2000
         Faculty Senate Representative, 1995-1996
         Study Abroad Faculty Advisory Committee, 1995-2000
         Study Abroad Travel Scholarships Committee, 1995-2000
         Faculty Member, Culture and Critical Studies Program, 1995-2000
         Faculty Mentor, 1995-2000
         Reach-Out DU, 1995-2000
         Advisor, Department of Political Science Honors Program, 1995-1996


MEDIA INTERVIEWS
Quoted more than 1,000 times by the media (newspaper, radio, television) on various political issues, including the New York
       Times, Wall Street Journal, Washington Post, USA Today, Bloomberg, The Economist, Newsweek, Time, CNN, CBS News, Fox
       News, National Public Radio, Tampa Bay Times, Miami Herald, Florida Times-Union, San Francisco Chronicle, Los Angeles
       Times, Chicago Tribune, Boston Globe, etc.




                                                            64
